ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_10_FR.txt.                                                                                                     409




                       OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

                 [Traduction]


                                                    Introduction

                    1. J’ai voté avec la majorité sur chacun des trois points du dispositif du
                 présent arrêt. Toutefois, en ce qui concerne le deuxième point — le rejet
                 de la demande principale de la Croatie —, je souhaite nuancer et explici-
                 ter les raisons de mon vote. Ce faisant, je saisirai cette occasion d’exposer
                 certaines réserves que je continue de nourrir au sujet de l’analyse à laquelle
                 il a été procédé en divers points de cette partie de l’arrêt à propos de ques-
                 tions qui, à mon humble avis, ont été traitées de manière insuffisante,
                 voire incorrecte.
                    2. Tout d’abord, je tiens à souligner que la principale raison pour
                 laquelle j’ai souscrit au rejet de la demande de la Croatie est que l’Etat
                 demandeur, après avoir étudié attentivement tous les éléments de preuve
                 figurant au dossier, n’a pas satisfait au critère d’établissement de la preuve
                 énoncé par la Cour dans sa jurisprudence (en particulier dans l’arrêt
                 de 2007 en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro 1, qui
                 mettait en jeu des prétentions très semblables) pour établir l’élément
                 moral propre au génocide (dolus specialis). A cet égard, je constate en
                 particulier que la Croatie a été incapable d’étayer la plupart des chiffres
                 qu’elle avait avancés en ce qui concerne le nombre des victimes des hosti-
                 lités qui ont eu lieu dans les régions et pendant la période en question. Je
                 rappelle aussi que, conformément à un principe bien établi en droit, plus
                 l’infraction alléguée est grave, plus le critère d’établissement de la preuve
                 applicable en justice est élevé. Je ne suis donc pas « pleinement convaincu »
                 (arrêt, par. 178) que la seule conclusion raisonnable qu’autorisent les élé‑
                 ments de preuve figurant au dossier est que les attaques commises contre
                 des Croates de souche sur le territoire de la Croatie entre 1991 et 1995 ont
                 été perpétrées dans l’intention génocidaire requise. Ainsi, même si je
                 conviens avec la majorité que l’élément matériel (actus reus) du génocide
                 a été établi de façon concluante pour nombre des localités dont a fait état
                 la Croatie, l’incapacité de celle-ci à démontrer que l’élément moral (mens
                 rea) de ce crime — qui, par sa nature même, constitue une accusation
                 « d’une exceptionnelle gravité » (ibid.) — était « clairement avéré » (ibid.)
                 porte nécessairement un coup fatal à toute sa cause.


                     1 Application de la convention pour la prévention et la répression du crime de géno‑

                 cide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 43
                 (ci-après arrêt rendu en l’affaire Bosnie-Herzégovine c. Serbie-et-Monténégro).

                                                                                                    410




7 CIJ1077.indb 817                                                                                          18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                        410

                    3. De fait, lors des audiences, en réponse à une question posée par un
                 autre membre de la Cour, la Croatie a été contrainte de reconnaître que
                 nombre des déclarations de témoins qu’elle avait produites auraient été
                 irrecevables devant la juridiction interne, ce à quoi la Serbie a répondu
                 que de telles déclarations auraient été également irrecevables devant les
                 juridictions nationales de l’ex‑Yougoslavie (arrêt, par. 195). Par ailleurs,
                 en réponse à une question que j’ai posée aux Parties, la Croatie a soutenu
                 que la Cour était libre de déterminer quel poids il fallait leur donner, en
                 fonction de sa jurisprudence établie concernant les documents extrajudi-
                 ciaires (ibid., par. 194). Dans ces conditions, il va de soi qu’une partie à
                 une procédure engagée devant la Cour ne peut pas s’attendre à ce que des
                 documents qui seraient irrecevables devant ses propres tribunaux et qui
                 présentent des déficiences marquées au regard des normes appliquées en
                 l’espèce soient acceptés comme faisant foi de leur contenu, en particulier
                 lorsqu’ils se rapportent à un crime aussi grave que le génocide.
                    4. En parvenant à cette conclusion, je partage la conscience qu’a la
                 majorité « des difficultés que pose l’obtention des preuves dans les circons-
                 tances de l’espèce » (ibid., par. 198), étant donné que ces éléments de
                 preuve ont dû être recueillis dans un contexte d’après guerre où l’in-
                 frastructure judiciaire et d’autres composantes fondamentales de l’Etat et
                 de la société civile sur lesquelles s’appuient généralement les justiciables
                 qui comparaissent devant la présente Cour avaient pour une grande part
                 disparu ou, à tout le moins, avaient été gravement endommagées par des
                 années de guerre brutale, des déplacements massifs de populations et
                 d’autres profonds bouleversements sociopolitiques. Si colossaux sont ces
                 obstacles, d’ailleurs, que je dois avouer avoir eu la tentation fugace d’as-
                 souplir la conception que j’avais avant la présente affaire des règles d’ad-
                 ministration de la preuve, en particulier en ce qui concerne les preuves
                 documentaires produites par la Croatie, dont une grande partie est, il est
                 vrai, dépourvue des marques de fiabilité normalement exigées des docu-
                 ments présentés en justice. Cependant, toute velléité que j’ai pu avoir à cet
                 égard a été définitivement chassée de mon esprit par l’idée que le crime de
                 génocide, parce qu’il constitue « un fléau … odieux » 2 qui est « condamné
                 par le monde civilisé » 3, emporte un si terrible opprobre moral que le
                 constat judiciaire de son existence doit impérativement reposer sur les élé-
                 ments les plus crédibles et probants. En conséquence, tout en prenant acte
                 des extraordinaires difficultés qu’ont eues les Parties à réunir des preuves,
                 je partage en dernière analyse la conclusion de la majorité, qui a jugé
                 « que nombre des déclarations produites par la Croatie sont déficientes »
                 (ibid., par. 198), que les vices dont elles sont entachées sont irrémédiables
                 et que le reste des preuves apportées par le demandeur ne suffit pas à
                 démontrer de façon concluante que la seule conclusion raisonnable qu’au‑
                 torisent les éléments de preuve qu’il a produits est qu’il existait une inten-
                 tion génocidaire à l’égard du groupe visé à l’époque considérée.
                     2 Convention pour la prévention et la répression du crime de génocide (« convention sur

                 le génocide »), préambule.
                     3 Ibid.



                                                                                                       411




7 CIJ1077.indb 819                                                                                             18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)                                411

                    5. Ce postulat étant posé, je relève que, malgré les graves déficiences que
                 présentaient les éléments de preuve produits par la Croatie, la majorité a
                 choisi d’examiner la question de savoir si les allégations du demandeur, à les
                 supposer avérées, pouvaient néanmoins attester l’intention génocidaire 4. Dans
                 le même esprit, bien que j’en sois venu à la conclusion que les accusations de
                 génocide de la Croatie n’avaient pas été établies, j’entends saisir l’occasion
                 qui m’est donnée pour formuler certaines observations et critiques concernant
                 l’analyse à laquelle la majorité a procédé au sujet de la question du dolus
                 specialis, en partant du principe, pour les besoins de la cause (comme l’a fait
                 la majorité), que l’on peut accorder plein crédit aux moyens de la Croatie.
                    6. En bref, j’estime que la Cour aurait dû mettre à profit le présent arrêt
                 pour énoncer des orientations plus claires sur trois questions principales.
                 Tout d’abord, je crois qu’elle aurait pu traiter mieux et plus clairement la
                 question de savoir ce qui constitue l’intention génocidaire. Ensuite, compte
                 tenu de la multiplication des juridictions pénales internationales au cours
                 des deux dernières décennies et, consécutivement, du développement expo-
                 nentiel de la jurisprudence en émanant, je crois que la majorité a manqué
                 à l’obligation qu’elle avait d’analyser pleinement les sources à sa disposi-
                 tion afin d’en tirer des critères clairs permettant de distinguer le génocide
                 des infractions souvent étroitement liées que sont l’extermination et les
                 persécutions en tant que crimes contre l’humanité. Enfin, je crois que les
                 17 critères qu’a invoqués la Croatie pour établir qu’un génocide avait eu
                 lieu méritaient une réponse plus complète que celle de la majorité qui, sans
                 explication apparente, a sélectionné cinq critères jugés « plus importants »
                 au regard de l’intention génocidaire alléguée par la Croatie (arrêt, par. 413).

                     4   Voir arrêt, par. 437 :
                            « La Cour estime qu’il est également pertinent de comparer la taille de la partie visée
                         du groupe protégé avec le nombre de victimes croates afin de déterminer si la JNA et
                         des forces serbes ont saisi les opportunités qui s’offraient à elles de détruire ladite partie
                         du groupe. A cet égard, la Croatie a avancé le chiffre de 12 500 morts croates, ce qui est
                         contesté par la Serbie. La Cour note que, même à supposer que ce chiffre soit correct,
                         point sur lequel elle ne se prononce pas, le nombre de victimes alléguées par la Croatie est
                         peu élevé par rapport à la taille de la partie visée du groupe. » (Les italiques sont de moi.)
                     Voir aussi ibid., par. 213 :
                            « La Croatie affirme en premier lieu que, de la fin août au 18 novembre 1991,
                         Vukovar a été assiégée et bombardée de façon continue et indiscriminée, ce qui a
                         réduit la ville à l’état de ruines. Elle soutient que de 1100 à 1700 personnes, dont 70 %
                         étaient des civils, ont été tuées durant cette phase. »
                     Voir aussi ibid., par. 218 :
                             « La Cour considérera d’abord les allégations concernant les personnes tuées au
                         cours du siège et de la prise de Vukovar. Les Parties ont débattu des questions du nombre
                         de ces victimes, de leur statut et ethnicité, ainsi que des circonstances dans lesquelles
                         elles sont mortes. La Cour n’a pas à trancher toutes ces questions. Elle constate que,
                         s’il subsiste certaines incertitudes sur celles-ci, il est indéniable que l’attaque contre
                         Vukovar ne s’est pas limitée à des objectifs militaires, mais a aussi visé la population
                         civile, composée alors en bonne partie de Croates (de nombreux Serbes ayant fui la
                         ville avant ou lorsque les combats ont éclaté). » (Les italiques sont de moi.)

                                                                                                                  412




7 CIJ1077.indb 821                                                                                                        18/04/16 08:54

                          application de convention génocide (op. ind. bhandari)                       412

                 Je crois qu’un examen plus approfondi de ces points s’imposait eu égard à
                 la fonction qu’exerce la Cour en sa qualité d’organe judiciaire principal
                 des Nations Unies, mais aussi de « Cour mondiale » chargée de montrer la
                 voie aux autres juridictions, tant nationales qu’internationales.


                     L’intention génocidaire et le critère du « caractère substantiel »

                   7. Par souci de commodité, je reproduis ci‑dessous les articles de la
                 convention sur le génocide qui énoncent les dispositions de fond relatives
                 à ce crime :
                           « Article premier : Les Parties contractantes confirment que le géno-
                        cide, qu’il soit commis en temps de paix ou en temps de guerre, est un
                        crime du droit des gens, qu’elles s’engagent à prévenir et à punir.
                           Article 2 : Dans la présente Convention, le génocide s’entend de
                        l’un quelconque des actes ci‑après, commis dans l’intention de
                        détruire, ou tout ou en partie, un groupe national, ethnique, racial
                        ou religieux, comme tel :
                        a) Meurtre de membres du groupe ;
                        b) Atteinte grave à l’intégrité physique ou mentale de membres du
                            groupe ;
                        c) Soumission intentionnelle du groupe à des conditions d’existence
                            devant entraîner sa destruction physique totale ou partielle ;
                        d) Mesures visant à entraver les naissances au sein du groupe ;
                        e) Transfert forcé d’enfants du groupe à un autre groupe. »
                    Comme on peut le voir, le passage introductif de l’article II de la
                 convention sur le génocide énonce que le génocide s’entend de « l’un quel-
                 conque des actes ci‑après, commis dans l’intention de détruire, ou tout ou
                 en partie, un groupe national, ethnique, racial ou religieux, comme tel »
                 (les italiques sont de moi). Le fait que la Convention prévoie expressé-
                 ment des situations où un groupe peut être pris pour cible en vue de sa
                 destruction « en partie » soulève naturellement l’épineuse question de
                 savoir où se situe exactement, s’agissant de la taille de la « partie » visée,
                 le seuil permettant d’établir l’intention génocidaire. Parce que la Conven-
                 tion est muette sur ce point, la Cour s’est appuyée, dans l’arrêt rendu en
                 l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, sur la jurisprudence
                 du Tribunal pénal international pour l’ex‑Yougoslavie (TPIY) et du Tri-
                 bunal pénal international pour le Rwanda (TPIR), ainsi que sur le com-
                 mentaire de la Commission du droit international (CDI), pour conclure
                 que, appliqué au mot « groupe », à l’article II, l’expression « en partie »
                 supposait l’intention « de détruire au moins une partie substantielle du
                 groupe en question » 5.

                     5 Arrêt rendu en l’affaire Bosnie-Herzégovine c. Serbie-et-Monténégro, p. 126, par. 198

                 (les italiques sont de moi).

                                                                                                       413




7 CIJ1077.indb 823                                                                                             18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)               413

                    8. Si le critère du « caractère substantiel » énoncé en l’affaire Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro a été réaffirmé dans l’arrêt en l’es-
                 pèce (non sans avoir subi quelques modifications, point sur lequel j’ai
                 l’intention de revenir sous peu), il l’a été assez laconiquement et d’une
                 manière qui, à mon avis, n’établit pas de paramètres clairs susceptibles de
                 donner des orientations aux organes juridictionnels qui se retrouveront
                 aux prises avec cette notion dans l’avenir. La majorité s’est aussi, je le
                 crains, abstenue même de prendre en considération, indépendamment de
                 sa pertinence éventuelle, l’évolution qu’a connue la jurisprudence éma-
                 nant des tribunaux pénaux internationaux ad hoc au cours des huit années
                 écoulées depuis la publication de l’arrêt rendu en l’affaire en l’affaire
                 ­Bosnie‑Herzégovine c. Serbie-et-Monténégro. En conséquence, dans l’es-
                  poir d’élucider cette norme dans l’intérêt de la postérité, j’ai l’intention de
                  revenir sur le critère retenu dans l’arrêt rendu dans cette affaire pour voir
                  comment il a été appliqué dans la pratique par d’autres tribunaux au
                  cours des dernières années, afin de mettre en regard cette évolution et le
                  raisonnement tenu sur ce point par la majorité en l’espèce.


                      Le critère énoncé dans l’arrêt rendu par la Cour en 2007
                       en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro

                    9. Comme il a été correctement observé dans le présent arrêt, la Cour,
                 dans son arrêt de 2007 « a examiné … certaines questions comparables à
                 celles dont elle est saisie en l’espèce » (arrêt, par. 125). A cette occasion,
                 elle avait exposé le critère permettant de déterminer ce qui constitue une
                 « partie » du groupe visé aux fins d’établir l’intention génocidaire :

                         « [L]a Cour relève trois points importants s’agissant de déterminer la
                      « partie » du « groupe » aux fins de l’article II [de la convention sur le
                      génocide]. En premier lieu, l’intention doit être de détruire au moins une
                      partie substantielle du groupe en question. C’est ce qu’exige la nature
                      même du crime de génocide : l’objet et le but de la Convention dans son
                      ensemble étant de prévenir la destruction intentionnelle de groupes, la
                      partie visée doit être suffisamment importante pour que sa disparition
                      ait des effets sur le groupe tout entier. Cette condition relative au carac‑
                      tère substantiel de la partie du groupe est corroborée par la jurisprudence
                      constante du TPIY et du Tribunal pénal international pour le Rwanda
                      (TPIR), ainsi par la CDI dans son commentaire des articles du projet
                      de code des crimes contre la paix et la sécurité de l’humanité…
                         Deuxièmement, la Cour relève qu’il est largement admis qu’il peut
                      être conclu au génocide lorsque l’intention est de détruire le groupe
                      au sein d’une zone géographique précise… Comme la chambre d’ap-
                      pel du TPIY l’a dit … les possibilités qui s’offrent aux criminels
                      constituent un élément important. Ce critère des possibilités doit tou‑
                      tefois être apprécié au regard du premier facteur, essentiel, à savoir

                                                                                              414




7 CIJ1077.indb 825                                                                                   18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)                   414

                      celui du caractère substantiel. Il se peut que les possibilités s’offrant
                      au criminel allégué soient si limitées qu’il ne soit pas satisfait à ce
                      critère. La Cour relève que la chambre de première instance du TPIY
                      a d’ailleurs souligné la nécessité de faire montre de prudence pour
                      éviter que cette approche ne dénature la définition du génocide…
                         Un troisième critère proposé est d’ordre qualitatif et non quantita-
                      tif. Dans l’affaire Krstić, la chambre d’appel du TPIY [a noté que]
                             « … Il peut être utile de tenir compte non seulement de l’impor-
                          tance numérique de la fraction du groupe visée, mais aussi de sa
                          place au sein du groupe tout entier. Si une portion donnée du
                          groupe est représentative de l’ensemble du groupe, ou essentielle à
                          sa survie, on peut en conclure qu’elle est substantielle… »
                          Pour établir s’il est satisfait à la condition relative au « groupe », le
                       critère du caractère substantiel ne suffit pas toujours, bien qu’il soit un
                       point de départ essentiel. Il s’ensuit, de l’avis de la Cour, que l’approche
                       qualitative n’est pas suffisante. La chambre d’appel dans l’affaire
                      ­Krstić a exprimé la même idée. » 6
                    La Cour a conclu en faisant observer que « [l]a liste de critères donnée
                 ci‑dessus n’est pas limitative, mais, comme il vient d’être indiqué, le critère
                 du caractère substantiel est déterminant. Ce sont essentiellement les cri-
                 tères que la chambre d’appel a exposés dans l’affaire Krstić, bien que la
                 Cour donne priorité au premier. » 7 En conséquence, en l’affaire Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro, la Cour a établi, pour déterminer si
                 telle « partie » d’un groupe avait été visée dans une intention génocidaire,
                 une formule tripartite dont elle a indiqué qu’elle était susceptible d’être
                 enrichie et développée à l’avenir, et dans laquelle elle a donné préémi-
                 nence au « caractère substantiel ».
                    10. Si la formule énoncée dans l’arrêt rendu en l’affaire Bosnie‑Herzégo‑
                 vine c. Serbie‑et‑Monténégro n’a pas délimité avec précision ce qui constitue
                 une intention génocidaire à l’égard d’« une partie » du groupe visé, il ressort
                 clairement de cet arrêt et de la jurisprudence des tribunaux pénaux interna-
                 tionaux qu’une telle partie peut être « substantielle » sans pour autant consti-
                 tuer la majorité du groupe et qu’il n’y a pas de seuil numérique à cet égard.


                                  Le critère énoncé dans le présent arrêt

                   11. L’analyse du droit en ce qui concerne l’intention génocidaire à l’égard
                 d’« une partie » du groupe visé est ainsi exposée dans le présent arrêt :
                        « La Cour rappelle que la destruction « en partie » du groupe au sens
                      de l’article II de la Convention doit être appréciée en fonction de plu‑

                    6 Arrêt rendu en l’affaire Bosnie-Herzégovine c. Serbie-et-Monténégro, p. 126‑127,

                 par. 198-200 (renvois internes omis ; les italiques sont de moi).
                    7 Ibid., p. 127, par. 201 (les italiques sont de moi).



                                                                                                  415




7 CIJ1077.indb 827                                                                                       18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)              415

                      sieurs critères. A cet égard, elle a estimé en 2007 que « l’intention doit
                      être de détruire au moins une partie substantielle du groupe », et qu’il
                      s’agit d’un critère « déterminant ». Elle a également relevé « qu’il est
                      largement admis qu’il peut être conclu au génocide, lorsque l’inten-
                      tion est de détruire le groupe au sein d’une zone géographique pré-
                      cise » et que, par conséquent, « [l]a zone dans laquelle l’auteur du
                      crime exerce son activité et son contrôle doit être prise en considéra-
                      tion ». Il convient également de prendre en compte la place de la par-
                      tie du groupe qui serait visée au sein du groupe tout entier. En ce qui
                      concerne ce critère, la chambre d’appel du TPIY a précisé dans l’ar-
                      rêt rendu en l’affaire Krstić que, « [s]i une portion donnée du groupe
                      est représentative de l’ensemble du groupe, ou essentielle à sa survie,
                      on peut en conclure qu’elle est substantielle…
                         La Cour, en 2007, a estimé qu’il revient au juge d’apprécier ces élé‑
                      ments dans chaque espèce. Il en découle que, afin de décider si la partie
                      qui serait visée était substantielle par rapport à l’ensemble du groupe
                      protégé, la Cour tiendra compte de l’élément quantitatif ainsi que de la
                      localisation géographique et de la place occupée par cette partie au
                      sein du groupe. » (Arrêt, par. 142 (renvois internes omis ; les italiques
                      sont de moi).)
                    Ce qui me semble frappant de prime abord dans cette itération légère-
                 ment modifiée du critère tripartite établi par la Cour dans l’arrêt rendu en
                 l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro, c’est que, en dépit
                 d’une brève référence à la qualité « déterminante » du critère du « carac-
                 tère substantiel » (renommé « élément quantitatif »), la structure hiérar-
                 chique rigide du critère adopté en l’affaire Bosnie‑Herzégovine
                 c. Serbie‑et‑Monténégro, où l’importance numérique de la population
                 visée l’emportait sans équivoque sur le critère complémentaire des « pos-
                 sibilités » (désormais appelé « la localisation géographique ») et le « facteur
                 qualitatif » (devenu la « place occupée » par le groupe visé), a été aban-
                 donnée au profit d’une démarche mettant plus ou moins ces différends sur
                 un pied d’égalité. La manière souple et non hiérarchisée avec laquelle la
                 Cour a systématiquement appliqué ces trois facteurs aux faits de l’espèce,
                 sans accorder, à mon sens, de suprématie notable à l’élément quantitatif
                 (voir, d’une manière générale, arrêt, par. 413-441) est venue conforter ma
                 nette impression que la stratification inhérente à la formule énoncée dans
                 l’arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro s’est
                 effritée à la faveur du présent arrêt (évolution jurisprudentielle à laquelle
                 j’applaudis).
                    12. Comme je vais entreprendre de le démontrer plus loin, je crois que
                 cette adaptation du critère du caractère substantiel a des conséquences
                 pratiques pour la manière dont la majorité a apprécié l’intention génoci-
                 daire dans le présent arrêt, notamment en ce qui concerne les événements
                 survenus dans la ville de Vukovar et ses environs.



                                                                                            416




7 CIJ1077.indb 829                                                                                 18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                          416

                 La jurisprudence du TPIY et du TPIR postérieure à l’arrêt rendu
                      en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro

                    13. Comme je l’ai mentionné plus haut, la Cour a, dans le présent arrêt,
                 rappelé et réaffirmé la formule tripartite énoncée dans l’arrêt rendu en l’af-
                 faire Bosnie‑Herzégovine c. Serbie-et-Monténégro pour établir l’intention
                 génocidaire, indiquant qu’il s’agissait de la démarche à adopter en l’espèce,
                 non toutefois sans modifier sensiblement l’ordre normatif de la formule à
                 employer. Cela est naturellement conforme au principe selon lequel, si nul
                 arrêt antérieur de la Cour ne constitue au sens strict 8 un précédent contrai-
                 gnant, « [e]n règle générale — à moins qu’elle n’estime que des raisons très
                 particulières doivent la conduire à le faire —, la Cour ne s’écarte … pas de
                 sa jurisprudence, notamment lorsque des questions comparables à celles
                 qui se posent à elle … ont été examinées dans des décisions antérieures »
                 (arrêt, par. 125). Comme je l’ai dit plus haut, dans l’arrêt rendu en l’affaire
                 Bosnie‑Herzégovine c. Serbie-et-Monténégro, la Cour a expressément
                 reconnu les contributions du TPIY et du TPIR à l’élaboration de la for-
                 mule qu’elle a adoptée pour apprécier l’intention génocidaire à l’égard
                 d’une « partie » d’un groupe visé 9. Par conséquent et compte tenu de ce
                 que près de huit années se sont écoulées depuis, il me semble naturel et
                 opportun d’examiner si la jurisprudence émanée de ces tribunaux au cours
                 des années qui ont suivi fait apparaître une évolution dans la façon dont a
                 été appliqué le critère du « caractère substantiel » dans le contexte de l’élé-
                 ment moral propre au génocide (dolus specialis) dans les affaires récentes.
                 Cette démarche est non pas seulement conforme à l’arrêt rendu en l’affaire
                 Bosnie‑Herzégovine c. Serbie-et-Monténégro, où il est dit que la liste des
                 critères énoncés n’est « pas limitative » 10 et est appelée à évoluer, mais elle
                 est aussi fidèle au conseil que la Cour s’adresse dans le présent arrêt lors-
                 qu’elle écrit qu’elle « prendra en considération, le cas échéant, les décisions
                 des tribunaux pénaux internationaux, en particulier celles du TPIY,
                 comme elle l’a fait en 2007, lorsqu’elle examinera en l’espèce les éléments
                 constitutifs du génocide » (arrêt, par. 129). Dans la même veine, je rappelle
                 que la Cour a reconnu dans son projet d’arrêt que, si elle entendait s’ap-
                 puyer sur l’arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-­
                 Monténégro « dans la mesure nécessaire au raisonnement juridique[, c]ela
                 ne l’empêchera[it] cependant pas de compléter cette jurisprudence, en tant
                 que de besoin » (ibid., par. 125).
                    14. A mon sens, parce que la norme régissant l’intention génocidaire a
                 un caractère nécessairement fluide et dynamique, il incombait à la Cour
                 d’examiner de façon approfondie l’évolution récente du droit afin de
                 déterminer comment la formule énoncée dans l’arrêt rendu en l’affaire
                 Bosnie‑Herzégovine c. Serbie-et-Monténégro (et réaffirmée dans le présent

                    8 Statut de la Cour internationale de Justice, article 59 : « La décision de la Cour n’est

                 obligatoire que pour les parties en litige et dans le cas qui a été décidé. »
                    9 Arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, p. 126, par. 198.
                    10 Ibid., p. 127, par. 201.



                                                                                                         417




7 CIJ1077.indb 831                                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                       417

                 arrêt) a été appliquée par les autres juridictions compétentes. Je regrette
                 de dire que, selon moi, la Cour n’a dans le présent arrêt ni pleinement ni
                 dûment examiné la norme jurisprudentielle actuelle émanant du TPIY et
                 du TPIR en ce qui concerne l’intention génocidaire. C’est pourquoi je
                 vais à présent passer en revue les tendances récentes de la jurisprudence
                 de ces tribunaux à ce sujet pour tenter de recueillir des indications de
                 l’état actuel du droit dans ce domaine. Comme je l’exposerai ci‑dessous,
                 j’estime que ces tendances jurisprudentielles récentes donnent à penser
                 qu’un schéma de meurtres tel que celui établi en ce qui concerne les évé-
                 nements survenus en Croatie entre 1991 et 1995 11, en particulier s’agis-
                 sant des régions de Slavonie orientale et de Vukovar, peut être plus
                 révélateur d’une intention génocidaire que la majorité ne l’a reconnu.


                                   Le jugement rendu en l’affaire Tolimir
                                                par le TPIY

                    15. Le 12 décembre 2012, le TPIY a rendu son jugement en l’affaire
                 Tolimir (actuellement en appel), dans lequel il a livré une analyse exhaus-
                 tive du critère du caractère substantiel se rapportant à l’intention génoci-
                 daire. Elle a rappelé que
                      « [l]’expression « en tout ou en partie » se rapporte à la condition vou-
                      lant que l’auteur ait eu l’intention de détruire au moins une partie
                      substantielle du groupe protégé. Même si aucun nombre minimal de
                      victimes n’est requis, la partie du groupe visée doit être « suffisamment
                      importante pour que l’ensemble du groupe soit affecté ». Même si le
                      nombre de personnes visées, considéré dans l’absolu, est pertinent pour
                      déterminer si la partie du groupe est substantielle, il n’est pas détermi‑
                      nant ; d’autres éléments sont à prendre en compte, notamment l’impor-
                      tance numérique de la fraction visée par rapport à la taille du groupe
                      dans son ensemble, sa place au sein du groupe, la question de savoir si
                      elle est « représentative de l’ensemble du groupe, ou essentielle à sa
                      survie », et la zone dans laquelle les auteurs du crime exercent leur
                      activité et leur contrôle, ainsi que leur pouvoir d’action. » 12
                 Ces observations comportent de multiples références au passage corres-
                 pondant du raisonnement exposé dans l’arrêt rendu en l’affaire Krstić par
                 le TPIY, sur lequel la Cour s’est appuyée quand elle a énoncé, dans l’arrêt
                 rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, sa formule
                 tripartite permettant d’établir l’intention génocidaire.

                    11 Pour éviter tout malentendu, je rappelle que, même si j’en suis venu à la conclusion

                 que les prétentions de la Croatie devaient échouer faute de preuve, je saisis la présente
                 occasion, comme la majorité l’a fait, pour examiner les moyens de la Croatie en supposant
                 qu’ils soient avérés.
                    12 Le Procureur c. Tolimir, jugement du 12 décembre 2012, par. 749 (renvois internes

                 omis ; les italiques sont de moi).

                                                                                                      418




7 CIJ1077.indb 833                                                                                            18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)                       418

                    16. Après avoir résumé ces éléments largement acceptés du droit relatif
                 à l’intention génocidaire, la chambre de première instance a en outre rap-
                 pelé en l’affaire Tolimir un passage du jugement antérieur prononcé par le
                 TPIY en l’affaire Jelisić 13, repris dans l’arrêt Krstić 14, et auquel la Cour
                  a renvoyé en y souscrivant également dans l’arrêt rendu en l’affaire
                 ­Bosnie‑Herzégovine c. Serbie-et-Monténégro 15:
                             « La Chambre de première instance saisie de l’affaire Jelisić a
                          conclu que l’intention génocidaire peut consister à vouloir l’extermi-
                          nation d’un nombre très élevé de membres du groupe, et elle peut
                          aussi consister à rechercher la destruction d’un nombre plus limité de
                          personnes, celles‑ci étant sélectionnées en raison de l’impact qu’aurait
                          leur disparition sur la survie du groupe comme tel. » 16
                  La chambre de première instance a ensuite fait les observations complé-
                 mentaires suivantes à propos du jugement prononcé en l’affaire Jelisić :
                             « La Chambre de première instance saisie de l’affaire Jelisić a cité
                          le Rapport final de la commission d’experts constituée en application
                          de la résolution 780 du Conseil de sécurité, dans lequel il était conclu
                             « [qu’i]l peut aussi y avoir génocide lorsque tous les dirigeants
                             d’un groupe sont visés. Ceux‑ci peuvent être des chefs politiques
                             et administratifs, des chefs religieux, des universitaires et des intel-
                             lectuels, des industriels, etc. ; que tous soient visés en tant que tels
                             fait naître une forte présomption de génocide, quel que soit le
                             nombre de ceux qui sont effectivement tués. On peut en outre tirer
                             argument du sort réservé au reste du groupe. Les attaques contre
                             les dirigeants doivent être évaluées dans le contexte de ce qui
                             advient au reste du groupe. Si les dirigeants d’un groupe sont exter‑
                             minés et si, en même temps ou peu après, un nombre relativement
                             élevé de membres du groupe sont tués ou soumis à d’autres atrocités,
                             par exemple expulsés en masse ou forcés de fuir, il faut envisager
                             les diverses violations dans leur ensemble afin d’interpréter les dis-
                             positions de la Convention dans un esprit conforme à son but… »

                          [L]e rapport [de la commission d’experts] conclut également
                             « [que, d]e même, l’extermination du personnel chargé de l’applica-
                             tion des lois et du personnel militaire peut toucher une importante
                             section du groupe en ce sens qu’elle met l’ensemble du groupe hors
                             d’état de se défendre contre des sévices de même ou d’autre nature,
                             en particulier si les chefs sont également éliminés. Par conséquent,
                             l’intention de détruire le tissu d’une société en en exterminant les

                     13 Le Procureur c. Jelisić, jugement du 14 décembre 1999, par. 82.
                     14 Le Procureur c. Krstić, arrêt du 19 avril 2004, par. 8, et note de bas de page 10.
                     15 Arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, p. 126, par. 198.
                     16 Le Procureur c. Tolimir, jugement, 12 décembre 2012, par. 749, citant Le Procureur

                 c. Jelisić, jugement du 14 décembre 1999, par. 82.

                                                                                                         419




7 CIJ1077.indb 835                                                                                               18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                           419

                          chefs peut aussi, si elle s’accompagne d’autres actes visant à éliminer
                          un secteur de la société, être considérée comme un génocide. » » 17
                    17. La chambre de première instance a ensuite appliqué cette forme
                 plus souple du critère du caractère substantiel aux circonstances factuelles
                 de l’affaire, où était en cause, entre autres, le meurtre de trois membres
                 éminents de la population musulmane de Bosnie dans l’enclave de Zepa
                 en Bosnie orientale. Comme elle l’a rappelé, le village de Zepa était situé
                 à une vingtaine de kilomètres de Srebrenica et comptait moins de
                 3000 habitants avant la guerre, mais sa population avait augmenté pour
                 atteindre 10 000 personnes en juillet 1995, après que des Musulmans
                 d’autres régions de Bosnie orientale fuyant les hostilités y avaient cherché
                 refuge, de sorte que, « [p]endant le conflit, la population de Zepa était
                 entièrement composée de Musulmans de Bosnie » 18.
                    18. En ce qui concerne les trois personnes tuées, la chambre de pre-
                 mière instance a fait les observations suivantes :
                         « Les trois dirigeants étaient Mehmed Hajrić, maire de la municipa-
                      lité et président de la présidence de guerre, le colonel Avdo Palić, com-
                      mandant de la brigade de Zepa de l’ABiH … et Amir Imamović, chef
                      de l’unité de la protection civile. Ils figuraient donc parmi les princi-
                      paux dirigeants de l’enclave… [L]es personnes responsables du meurtre
                      de Hajrić, de Palić et d’Imamović ont pris ces derniers pour cibles
                      parce qu’ils étaient des personnalités de premier plan dans l’enclave de
                      Zepa, à l’époque où celle‑ci était peuplée de Musulmans de Bosnie.
                      Ces meurtres ne devraient pas être considérés isolément … il importe
                      d’examiner le lien entre les opérations que la VRS a menées à Srebre-
                      nica et à Zepa. Les attaques et la prise des enclaves ont été synchroni-
                      sées par les [mêmes] dirigeants de la VRS et les mêmes forces y ont pris
                      part. La prise de l’enclave de Zepa a eu lieu moins de deux semaines
                      après la prise de Srebrenica, au moment où la nouvelle du meurtre de
                      milliers d’hommes musulmans de Bosnie commençait à se propager.
                      Bien que les faits ne concernent que trois personnes, celles‑ci étaient,
                      compte tenu de la taille de Zepa, les piliers de la direction civile et mili‑
                      taire. Le maire — qui était aussi un chef religieux —, le commandant
                      militaire et le chef de l’unité de la protection civile, en particulier en
                      période de conflit, étaient essentiels à la survie d’une petite commu-
                      nauté. En outre, le meurtre de Palić, qui à cette époque jouissait d’un
                      statut spécial en tant que défenseur de la population musulmane de
                      Bosnie de Zepa, avait une portée symbolique pour la survie des Musul-
                      mans de Bosnie orientale. Même si la majorité admet que les forces
                      serbes de Bosnie n’ont pas tué tous les dirigeants musulmans de

                     17 Le Procureur c. Tolimir, jugement, 12 décembre 2012, note de bas de page 3138 (les

                 italiques sont de moi) ; citant le rapport final de la commission d’experts constituée confor-
                 mément à la résolution 780 (1992) du Conseil de sécurité, Nations Unies, doc. S/1994/674
                 (« Rapport de la Commission d’experts »), par. 94.
                     18 Le Procureur c. Tolimir, jugement du 12 décembre 2012, par. 598-599.



                                                                                                          420




7 CIJ1077.indb 837                                                                                                18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                        420

                      Zepa … elle n’estime pas que cela aille à l’encontre de sa conclusion
                      selon laquelle le meurtre de ces trois hommes constitue un génocide. » 19
                 La chambre de première instance est ensuite parvenue aux conclusions
                 suivantes :
                         « En accord avec la conclusion exposée dans le jugement Jelisić —
                      qui s’appuyait sur le rapport de la commission d’experts —, la majo-
                      rité tient aussi compte du sort du reste de la population de Zepa ; son
                      transfert forcé juste avant le meurtre des trois dirigeants vient confor‑
                      ter la conclusion relativement à l’intention génocidaire. Pour s’assurer
                      que la population musulmane de cette enclave ne puisse pas se recons‑
                      tituer, il suffisait — dans le cas de Zepa — de chasser les civils, de
                      détruire leurs maisons et leur mosquée et de tuer les principaux
                      dirigeants de l’enclave… Il ne fait aucun doute pour la majorité
                      ­
                      que le meurtre de [ces trois dirigeants] était un exemple de destruc-
                      tion ­délibérée d’un nombre limité de personnes sélectionnées en rai-
                      son de l’impact qu’aurait leur disparition sur la survie du groupe
                      comme tel. » 20
                      19. Je reconnais que ces conclusions, qui ont donné lieu à une opinion
                  dissidente et qui sont actuellement frappées d’appel au TPIY, doivent être
                 considérées avec la prudence voulue. Cette réserve étant dûment concé-
                 dée, j’estime que les passages précités du jugement Tolimir attestent néan-
                 moins une prise de distance concertée avec la portée étroite de la formule
                 tripartite énoncée par la Cour dans l’arrêt qu’elle a rendu en l’affaire
                 ­Bosnie‑Herzégovine c. Serbie-et-Monténégro. Etant donné que, dans le
                  présent arrêt, la Cour a décidé de donner plus de souplesse à cette for-
                  mule en insistant moins sur la primauté de l’élément quantitatif, je suis à
                  la fois surpris et déçu que la majorité ait refusé de faire la moindre men-
                  tion de la plus récente décision rendue par le TPIY dans ce domaine du
                  droit hautement pertinent, malgré sa mouvance.
                      20. En particulier, le jugement Tolimir, où le TPIY a conclu au géno-
                 cide alors que trois meurtres seulement avaient été prouvés, marque une
                 rupture claire et catégorique avec la formule énoncée en l’affaire
                  ­Bosnie‑Herzégovine c. Serbie-et-Monténégro, qui exigeait que l’impor-
                   tance numérique des victimes d’actes incriminés à l’article II de la
                   ­convention sur le génocide soit considérée comme un facteur prééminent
                    dans l’évaluation du « caractère substantiel ». Dans le jugement Tolimir, le
                    nombre de personnes tuées (trois) était faible non seulement dans l’absolu,
                    mais aussi au regard d’une communauté religieuse homogène d’envi-
                    ron 10 000 personnes. Il aurait été hasardeux d’avancer que ces morts
                    puissent avoir une « importance numérique » élevée, ne serait-ce que de
                    manière relative, « par rapport à la taille du groupe dans son ensemble » 21.
                    19 Le Procureur c. Tolimir, jugement, 12 décembre 2012, par. 778-780 (les italiques sont

                 de moi).
                    20 Ibid., par. 781-782 (les italiques sont de moi).
                    21 Ibid., par. 749.



                                                                                                       421




7 CIJ1077.indb 839                                                                                             18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)               421

                 Au contraire, en concluant à l’intention génocidaire, la chambre de
                 première instance saisie de l’affaire Tolimir a mis l’accent sur la
                 ­
                 ­population visée et sur l’emprise totale exercée sur l’enclave.
                       21. Enfin, l’on ne saurait négliger, en dehors de ces trois meurtres,
                    l’élément essentiel des atrocités commises à Zepa : le transfert forcé de
                    toute la population musulmane de Bosnie, soit plusieurs milliers de
                  ­personnes, loin de cette enclave et en territoire contrôlé par la Bosnie.
                   Alors que, dans le jugement Tolimir, le tribunal n’est pas allé jusqu’à dire
                   que le « nettoyage ethnique » dont ont été la cible ces milliers de
                    Musulmans de Bosnie chassés de l’enclave de Zepa (associé aux
                    ­
                    mesures pour garantir leur non‑retour, comme la destruction des habita-
                    tions et des lieux de culte) était un génocide en soi, il affirme qu’un tel
                    déplacement de la population civile, en plus du meurtre ciblé de d ­ irigeants
                 locaux de premier plan, si peu nombreux soient-ils, constituait une tenta-
                   tive de détruire physiquement une grande partie des ­Musulmans de Bosnie
                    de Bosnie orientale, en privant cette communauté des moyens de se recons‑
                    tituer dans cette zone géographique. Sur ce dernier point, il existe une évo-
                 lution claire par rapport à la position de la Cour dans l’arrêt
                   ­Bosnie‑Herzégovine c. Serbie-et-Monténégro au sujet de la « destruction
                 physique » du groupe pour l’application de l’article II de la convention
                    sur le génocide ; la Cour s’était exprimée ainsi :
                         « Il serait utile à ce stade de se pencher sur la portée juridique que
                      peut revêtir l’expression « nettoyage ethnique » [au regard de la conven‑
                      tion sur le génocide]. Dans la pratique, elle est employée, à propos
                      d’une région ou d’une zone particulière, avec le sens de « rendre une
                      zone ethniquement homogène en utilisant la force ou l’intimidation
                      pour faire disparaître de la zone en question des personnes apparte-
                      nant à des groupes déterminés »… Elle n’apparaît pas dans la conven-
                      tion sur le génocide ; de fait, lors de la rédaction de la Convention,
                      une proposition visant à inclure dans la définition les « mesures ten-
                      dant à mettre les populations dans l’obligation d’abandonner leurs
                      foyers afin d’échapper à la menace de mauvais traitements ulté-
                      rieurs » fut rejetée… De telles mesures ne sauraient constituer une
                      forme de génocide au sens de la Convention que si elles correspondent
                      à l’une des catégories d’actes prohibés par l’article II de la Convention
                      ou relèvent de l’une de ces catégories. Ni l’intention, sous forme d’une
                      politique visant à rendre une zone « ethniquement homogène », ni les
                      opérations qui pourraient être menées pour mettre en œuvre pareille
                      politique ne peuvent, en tant que telles, être désignées par le terme de
                      génocide. Ainsi que l’a fait observer le TPIY, si
                         « [i]l y a donc d’évidentes similitudes entre une politique génoci-
                         daire et ce qui est communément appelé une politique de « net-
                         toyage ethnique »… il n’en reste pas moins qu’« [i]l faut faire
                         clairement le départ entre la destruction physique et la simple dis-



                                                                                              422




7 CIJ1077.indb 841                                                                                   18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)                    422

                         solution d’un groupe. L’expulsion d’un groupe ou d’une partie
                         d’un groupe ne saurait à elle seule constituer un génocide ». » 22
                 Dans le présent arrêt, cette distinction a été revue dans les termes sui-
                 vants :
                      « La Cour rappelle que, dans son arrêt de 2007, elle a affirmé que
                         « [n]i l’intention, sous forme d’une politique visant à rendre une
                         zone « ethniquement homogène », ni les opérations qui pourraient
                         être menées pour mettre en œuvre pareille politique ne peuvent, en
                         tant que telles, être désignées par le terme de génocide : l’intention
                         qui caractérise le génocide vise à « détruire, en tout ou en partie »
                         un groupe particulier ; la déportation ou le déplacement de membres
                         appartenant à un groupe, même par la force, n’équivaut pas nécessai‑
                         rement à la destruction dudit groupe, et une telle destruction ne
                         résulte pas non plus automatiquement du déplacement forcé. »
                      La Cour a néanmoins ajouté la précision suivante :
                            « Cela ne signifie pas que les actes qui sont décrits comme étant
                         du « nettoyage ethnique » ne sauraient jamais constituer un géno-
                         cide, s’ils sont tels qu’ils peuvent être qualifiés, par exemple, de
                         « [s]oumission intentionnelle du groupe à des conditions d’exis-
                         tence devant entraîner sa destruction physique totale ou par-
                         tielle », en violation du litt. c) de l’article II de la Convention, sous
                         réserve que pareille action soit menée avec l’intention spécifique
                         (dolus specialis) n ­ écessaire, c’est‑à‑dire avec l’intention de détruire
                         le groupe, et non pas seulement de l’expulser de la région… En
                         d’autres termes, savoir si une opération particulière présentée
                         comme relevant du « nettoyage ethnique » équivaut ou non à un
                         génocide dépend de l’existence ou non des actes matériels énumé-
                         rés à l’article II de la convention sur le génocide et de l’intention
                         de détruire le groupe comme tel. En réalité, dans le contexte de
                         cette Convention, l’expression « nettoyage ethnique » ne revêt, par
                         elle‑même, aucune portée juridique. Cela étant, il est clair que des
                         actes de « nettoyage ethnique » peuvent se produire en même
                         temps que des actes prohibés par l’article II de la Convention, et
                         permettre de déceler l’existence d’une intention spécifique (dolus
                         specialis) se trouvant à l’origine des actes en question. » » (Arrêt,
                         par. 162 (renvois internes omis ; les italiques sont de moi).)
                    22. A mon avis, la chambre de première instance du TPIY saisie de
                 l’affaire Tolimir a fait éclater les limites étroites de la règle établie dans
                 l’arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro et
                 réaffirmée dans le présent arrêt. En constatant que le meurtre de trois
                 dirigeants importants de la communauté (qui constitue un acte de géno-

                    22 Arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, p. 122-123,

                 par. 190 (renvois internes omis ; les italiques sont de moi).

                                                                                                  423




7 CIJ1077.indb 843                                                                                        18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)                  423

                  cide au titre du litt. a) de l’article II de la Convention), commis parallèle-
                  ment à des actes massifs de nettoyage ethnique (qui sont en eux‑mêmes
                       des atrocités non génocidaires ; voir arrêt, par. 162), suffisait pour consi-
                  dérer que l’ensemble des faits survenus à Zepa procédait d’une intention
                  génocidaire, la chambre de première instance est allée bien plus loin que la
                  Cour ne l’a fait dans l’arrêt rendu en l’affaire Bosnie‑Herzégovine
                  c. ­Serbie-et-Monténégro et dans le présent arrêt, sinon dans son applica-
                  tion de la lettre du droit applicable, du moins sans aucun doute dans son
                  appréciation de l’esprit de ce droit. En d’autres termes, rien dans le juge-
                  ment Tolimir n’indique que les quelque 10 000 habitants de l’enclave de
                  Zepa, qui ont été déplacés de force de cette région et empêchés de revenir,
                  ont été pris pour cible de destruction physique ou biologique au sens
                  de l’article II de la Convention. Mais la chambre de première
                 ­instance a constaté que leur déplacement à jamais de cette zone géogra‑
                  phique (combinée à la destruction d’un petit noyau de leurs dirigeants
                  civils et militaires) suffisait à constituer la destruction « physique ou bio-
                       logique » dont il est question à l’article II de la Convention. Cette position
                  ne peut être qualifiée que de rupture nette avec l’analyse faite par la
                  Cour dans l’arrêt qu’elle a rendu en l’affaire Bosnie‑Herzégovine
                  c. ­Serbie-et-Monténégro et avec certains autres jugements rendus par le
                  TPIY sur lesquels la Cour s’est fondée dans ledit arrêt. Non seulement
                  l’élément quantitatif qui occupait une place si importante dans ce dernier
                  arrêt n’y est pas pris en considération, mais le jugement Tolimir a
                  ­manifestement repoussé les limites de ce qui constitue la destruction phy-
                   sique ou biologique, en intégrant expressément des considérations
                   ­géographiques non liées au nombre de vies perdues. En d’autres termes,
                    selon ma lecture du jugement T         ­ olimir, le TPIY a conclu sans équi-
                       voque que l’intention génocidaire était établie non pas parce que les
                       quelque 10 000 Musulmans de Bosnie de l’enclave de Zepa avaient été la
                    cible d’actes visant leur élimination en tant que telle, mais plutôt
                    parce qu’ils avaient fait l’objet de mesures visant à les éliminer de ce lieu
                    précis.
                          23. Certes, on peut comprendre aisément que la majorité se soit mon-
                       trée peu encline (et non sans raison) à adopter la position retenue dans
                       l’affaire Tolimir, du fait que le jugement a été porté en appel et que la
                    conclusion qu’un génocide avait été commis à Zepa était liée (bien
                    ­qu’indirectement) au génocide désormais largement reconnu qui avait été
                     perpétré par les mêmes assaillants à Srebrenica, à une vingtaine de
                     ­kilomètres et quelques jours auparavant seulement. Néanmoins, à mon
                      avis, en faisant complètement abstraction du jugement Tolimir, la majo-
                      rité a manqué à son propre engagement de « prendr[e] en considération,
                      le cas échéant, les décisions des tribunaux pénaux internationaux, en
                      ­particulier celles du TPIY, comme elle l’a fait en 2007, lorsqu’elle exami-
                       nera en l’espèce les éléments constitutifs du génocide » (arrêt, par. 129). Je
                       reviendrai sur cet aspect du jugement Tolimir lorsque j’aborderai la façon
                       dont les victimes croates du siège de Vukovar et de ses retombées ont été
                       prises en considération dans le présent arrêt (voir infra).

                                                                                                 424




7 CIJ1077.indb 845                                                                                      18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                         424

                           Le jugement rendu en l’affaire Popović par le TPIY

                    24. En l’affaire Popović, la chambre de première instance du TPIY a
                 procédé à une analyse du critère du caractère substantiel dans le contexte
                 du meurtre de plusieurs milliers d’hommes musulmans de Bosnie commis
                 en juillet 1995 dans l’enclave de Srebrenica en Bosnie orientale. Il convient
                 de rappeler que tant la Cour que plusieurs chambres de première instance
                 et la chambre d’appel du TPIY ont systématiquement conclu que le mas-
                 sacre de Srebrenica constituait un génocide. En conséquence, si le fait que
                 la chambre de première instance saisie de l’affaire Popović ait conclu à
                 l’existence de l’intention génocidaire en ce qui concerne le massacre de
                 Srebrenica n’a rien d’un revirement jurisprudentiel, ladite chambre a, ce
                 faisant, fait les observations suivantes, qui méritent qu’on s’y arrête :
                         « La Chambre de première instance conclut que les Musulmans de
                      Bosnie orientale représentent une partie substantielle du groupe des
                      Musulmans de Bosnie dans son ensemble. Comme l’a conclu la
                      Chambre d’appel, si, avant la prise de Srebrenica … le nombre des
                      habitants musulmans était peu élevé par rapport à la population
                      musulmane totale de la Bosnie‑Herzégovine à l’époque des faits, il ne
                      faut pas se méprendre sur l’importance de la communauté musul-
                      mane de Srebrenica. L’enclave de Srebrenica revêtait une importance
                      stratégique capitale pour les dirigeants serbes de Bosnie, car 1), sans
                      Srebrenica, l’Etat ethniquement serbe qu’ils souhaitaient créer serait
                      resté divisé et coupé de la Serbie ; 2) la plupart des habitants musul-
                      mans de la région ayant trouvé à l’époque refuge dans l’enclave de
                      Srebrenica, l’élimination de cette enclave aurait permis de débarras-
                      ser la région tout entière de sa population musulmane ; et 3) l’élimi‑
                      nation de l’enclave, malgré les assurances données par la communauté
                      internationale, devait faire prendre conscience à tous les Musulmans de
                      Bosnie de leur impuissance, et être « représentati[ve] » du sort de l’en‑
                      semble des Musulmans de Bosnie. » 23
                    25. A mon avis, les premier et troisième points énumérés par la
                 chambre de première instance dans l’affaire Popović auraient dû être pris
                 en considération, dans le présent arrêt, lors de l’appréciation de l’inten-
                 tion génocidaire, notamment en ce qui concerne l’attaque de la municipa-
                 lité de Vukovar. S’agissant du premier point, je constate qu’il a été rappelé
                 ce qui suit dans l’arrêt :
                        « La Croatie attache une importance particulière aux événements
                      qui se sont déroulés à Vukovar et dans ses environs à l’automne
                      1991. Selon elle, la JNA et des forces serbes auraient tué plusieurs
                      centaines de civils dans cette ville à population mixte de Slavonie
                      orientale, située à la frontière avec la Serbie, qui avait vocation, dans

                    23 Le Procureur c. Popović et consorts, jugement du 10 juin 2010, par. 865 (les italiques

                 sont de moi).

                                                                                                        425




7 CIJ1077.indb 847                                                                                              18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)               425

                          le cadre du projet de la « Grande Serbie », à devenir la capitale de la
                          nouvelle région serbe de Slavonie, Baranja et Srem occidental. » (Arrêt,
                          par. 212 ; les italiques sont de moi.)
                 L’importance symbolique apparente de Vukovar ressort également des
                 conclusions de la chambre de première instance du TPIY dans l’affaire
                 Mrkšić, reprises dans l’arrêt en l’espèce par la Cour, relativement au siège
                 de Vukovar, qui a duré trois mois environ :
                             « [L]a durée des combats, la très forte disparité tant numérique que
                          matérielle des forces engagées dans la bataille et, surtout, la nature et
                          l’étendue des destructions imputables aux forces serbes à Vukovar et
                          aux abords immédiats de la ville pendant cet engagement militaire pro‑
                          longé démontrent que l’attaque serbe était consciemment et délibéré‑
                          ment dirigée contre la ville et sa malheureuse population civile, prise au
                          piège par le siège de Vukovar et des alentours par les forces serbes et
                          contrainte de se réfugier dans les caves et autres constructions sou-
                          terraines qui avaient résisté aux bombardements et aux assauts.
                          Selon la Chambre, il ne s’agissait pas d’un simple conflit armé entre
                          une force militaire et des forces adverses qui aurait fait des victimes
                          civiles et causé certains dommages matériels. Une vue d’ensemble des
                          événements révèle l’existence d’une attaque par les forces serbes
                          numériquement bien supérieures, bien armées, bien équipées et bien
                          organisées, qui ont lentement et systématiquement détruit une ville et
                          ses occupants civils et militaires jusqu’à la reddition complète des der-
                          niers survivants.


                             La Chambre en conclut que, à l’époque des faits, il existait non
                          seulement une opération militaire menée contre les forces croates
                          présentes à Vukovar et aux environs, mais aussi une attaque générali‑
                          sée et systématique dirigée par la JNA et d’autres forces serbes contre
                          la population civile croate et d’autres civils non serbes dans le secteur
                          de Vukovar. » 24
                    A mon avis, cette attaque prolongée et discriminatoire sur le plan eth-
                 nique, qui visait en partie à la destruction lente et systématique de la
                 population civile croate de Vukovar, apporte une preuve implicite de
                 l’importance stratégique de celle-ci, en ce qu’elle permettait à la politique
                 expansionniste de la « Grande Serbie » de prendre pied en territoire croate,
                 ce qui accroît l’importance qu’il convient d’accorder au sous-groupe des
                 Croates de Vukovar au moment d’apprécier l’intention génocidaire à
                 l’égard de cette municipalité et de ses environs.
                    26. En ce qui concerne le troisième point énoncé dans le jugement
                 Popović, je rappelle que l’évacuation de l’hôpital de Vukovar le
                 20 novembre 1991, à l’issue de laquelle de nombreux Croates ont été inter-

                     24   Jugement Mrkšić, par. 470 et 472, cité au paragraphe 218 de l’arrêt.

                                                                                                 426




7 CIJ1077.indb 849                                                                                     18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)                  426

                 nés dans des camps de concentration à proximité, puis tués, roués de coups
                 et/ou soumis à d’autres formes graves de violences physiques et psycholo-
                 giques, a été effectuée en violation de l’accord de Zagreb, qui était censé
                 permettre l’évacuation en toute sécurité des Croates de Vukovar déplacés
                 qui avaient cherché refuge à l’hôpital local sous la supervision d’observa-
                 teurs internationaux neutres. Je crois que la façon délibérée et cynique
                 dont cet accord international a été violé, au grave détriment de ceux qui
                 avaient pu supposer qu’un accord largement médiatisé garantirait leur
                 sécurité, permet de conclure que le destin tragique des victimes de l’hôpital
                 de Vukovar et de ceux qui ont été internés ultérieurement dans des camps
                 de concentration et d’extermination pouvait certainement, pour paraphra-
                 ser le jugement Popović, « faire prendre conscience aux Croates de Vukovar
                 de leur impuissance et être représentati[ve] du sort de l’ensemble des
                 Croates de souche sur le territoire croate ».


                        Le jugement rendu en l’affaire Nizeyimana par le TPIR

                     27. Dans l’affaire Nizeyimana, l’accusé a été reconnu coupable lors de
                  son procès pour génocide à raison, notamment, du meurtre de Rosalie
                  Gicanda, membre du groupe ethnique tutsi visé et ancienne reine du
                  Rwanda. Lorsqu’elle a appliqué le critère du caractère substantiel par
                 ­rapport à l’intention génocidaire, la chambre de première instance a souligné
                  ce qui suit :
                         « Le fait que cette opération visait un Tutsi en particulier n’a aucune
                      incidence sur la conclusion que les auteurs avaient l’intention de détruire
                      au moins une partie substantielle du groupe ethnique tutsi. La Chambre
                      rappelle que ce meurtre doit être vu dans le contexte du massacre
                      ciblé et systématique des Tutsis perpétré à cette époque … [à] Butare.
                      De plus, l’importance symbolique du meurtre de Gicanda en tant que
                      moyen d’identifier l’ennemi est également pertinente. » 25
                    A ce sujet, la chambre de première instance a fait observer qu’elle
                 n’avait « aucun doute … que … Gicanda, … symbole de l’ancienne
                 monarchie [tutsie] …, a[vait] été tuée pour servir d’exemple frappant et
                 montrer que l’ennemi, c’était les Tutsis et les Hutus perçus comme sensibles
                 au sort des Tutsis » 26. Elle a aussi souligné le lien qui existait entre cet
                 attentat et l’augmentation notable des actes de violence commis contre
                 des civils tutsis à Butare après un discours incendiaire prononcé le
                 19 avril 1994 par le président rwandais, qui avait exhorté la population à
                 traquer et à tuer les Tutsis.
                    28. La chambre de première instance a conclu que le meurtre de
                 Pierre Claver Karenzi, professeur tutsi dans une université locale et consi-

                    25 Le Procureur c. Nizeyimana, jugement du 19 juin 2012, par. 1530 (les italiques

                 sont de moi).
                    26 Ibid., par. 1511 (les italiques sont de moi).



                                                                                                 427




7 CIJ1077.indb 851                                                                                      18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                      427

                 déré comme « une personnalité en vue à Butare », constituait aussi un acte
                 génocidaire. Là encore, la chambre de première instance a conclu que
                      « le meurtre de Karenzi illustre, lui aussi, la manière systématique
                      dont les civils tutsis étaient identifiés et tués aux barrages contrôlés
                      par des militaires … à Butare. Aussi, même s’il n’y a eu, cette fois‑là,
                      qu’un seul Tutsi qui a été tué, il ne fait aucun doute pour la Chambre
                      que [l’]auteur [du meurtre] était animé de l’intention spécifique de
                      détruire au moins une partie substantielle du groupe ethnique tutsi. » 27
                 Une fois de plus, la chambre de première instance a conclu que cette attaque
                 s’inscrivait dans le contexte plus général de l’augmentation appréciable du
                 nombre de meurtres dirigés contre des membres du groupe ethnique tutsi
                 dans la ville de Butare à cette époque, à la suite du discours du président.
                    29. Enfin, la chambre de première instance a conclu à l’existence de l’in-
                 tention génocidaire à raison d’un autre épisode au cours duquel deux civils
                 tutsis ont été tués et un troisième, grièvement blessé, à un barrage militaire :
                         « Ces attaques s’étaient soldées par la mort de deux Tutsis seulement
                      et l’atteinte grave portée à l’intégrité physique d’un troisième, mais la
                      Chambre n’a aucun doute que les auteurs étaient animés de l’intention
                      de détruire au moins une partie substantielle du groupe ethnique tutsi.
                      Ces attaques attestaient la nature systématique de la manière dont les
                      civils tutsis ne cessaient d’être identifiés et tués à ce barrage et à
                      d’autres tenus par les militaires … à Butare. » 28
                 Cette décision concluant à l’existence de l’intention génocidaire est remar-
                 quable en ce que la chambre de première instance a considéré que l’at-
                 taque contre les trois victimes tutsies « attestait » que l’ensemble du groupe
                 était visé non pas à cause de l’importance que les victimes avaient en tant
                 qu’individus au sein de la communauté (pareille conclusion n’étant étayée
                 par aucune élément de preuve), mais plutôt parce que cette attaque incar-
                 nait un mode opératoire visant la destruction systématique du groupe tutsi
                 dans la ville de Butare en général. En d’autres termes, les Tutsis tombés au
                 barrage routier symbolisaient l’ensemble du groupe en raison non pas de
                 leur personnalité, mais plutôt de la manière dont ils avaient été attaqués. Si,
                 dans les meurtres de Gicanda et de Karenzi, l’on peut considérer que la
                 « notoriété » des victimes a joué un rôle dans le schéma de l’attaque, le fait
                 que les victimes de la troisième attaque n’occupaient pas de position
                 importante au sein de la communauté tutsie ne fait en revanche qu’ap-
                 puyer encore cette thèse. J’estime donc que ces extraits du jugement rendu
                 en l’affaire Nizeyimana marquent une rupture nette avec ce qui avait été
                 envisagé sous l’angle « qualitatif » dans l’arrêt rendu par la Cour en l’af-
                 faire Bosnie‑Herzégovine c. Serbie-et-Monténégro (devenu dans le présent
                 arrêt la « place occupée » par le groupe visé), et je crois que l’analyse à

                    27 Le Procureur c. Nizeyimana, jugement du 19 juin 2012, par. 1530 (les italiques sont

                 de moi).
                    28 Ibid., par. 1521 (les italiques sont de moi).



                                                                                                     428




7 CIJ1077.indb 853                                                                                           18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)               428

                 laquelle il a été procédé dans le présent arrêt aurait bénéficié de l’examen
                 de cette évolution récente et pertinente de la jurisprudence concernant le
                 droit relatif au dolus specialis du génocide.
                    30. Appliquant le principe du jugement Nizeyimana aux faits de l’espèce,
                 je tiens à souligner qu’il est rappelé dans le présent arrêt que la chambre de
                 première instance a conclu en l’affaire Mrkšić que les attaques en Slavonie
                 orientale s’étaient en général déroulées selon le même scénario :
                             « [L]es attaques de la JNA se déroulaient en général selon le schéma
                          suivant : « a) elle attisait les tensions et semait la confusion et la peur
                          par une présence militaire aux alentours du village (ou d’une com-
                          munauté plus grande) et par des provocations ; b) elle tirait ensuite,
                          plusieurs jours durant, à l’artillerie ou au mortier le plus souvent sur
                          les parties croates du village ; c’est à ce stade que, souvent, les églises
                          étaient touchées et détruites ; c) dans presque tous les cas, la JNA
                          lançait un ultimatum aux habitants, leur enjoignant de rassembler et
                          de remettre leurs armes ; les villages constituaient des délégations,
                          mais les négociations avec les autorités militaires de la JNA n’ont
                          abouti à aucun accord de paix ; d) pendant ou juste après l’attaque,
                          des paramilitaires serbes entraient dans le village, assassinant ou
                          tuant les habitants, incendiant et pillant leurs biens, pour des raisons
                          discriminatoires ou non. » 29
                 Il est également rappelé dans l’arrêt que, dans l’affaire Martić, la chambre
                 de première instance du TPIY est parvenue à des conclusions similaires
                 au sujet de la série d’attaques perpétrées par les forces serbes en Croatie :
                             « [D]es unités de l’armée de terre entraient dans le secteur ou le
                          village en question à la suite d’un bombardement. Une fois que les
                          combats avaient cessé, les assaillants tuaient ou maltraitaient les
                          civils non serbes qui n’avaient pas réussi à fuir pendant l’attaque. Ils
                          détruisaient les maisons, les églises et d’autres bâtiments pour empê-
                          cher le retour des non‑Serbes, se livrant en même temps à un pillage
                          systématique. Dans certains cas, la police et la TO de la SAO de
                          Krajina ont organisé le transport de la population non serbe vers des
                          localités sous contrôle croate. En outre, les non‑Serbes étaient pris
                          dans des rafles et incarcérés, notamment dans le centre de détention
                          de Knin ville, en vue d’être échangés et transportés vers des régions
                          sous contrôle croate. » 30
                 Après avoir examiné, entre autres, ces constatations du TPIY, la Cour en
                 vient dans le présent arrêt à la conclusion suivante :
                            « La Cour constate également que, parmi les attaques dont l’exis-
                          tence a pu être établie, certaines présentaient des similarités quant au
                          mode opératoire utilisé. Elle note ainsi que la JNA et des forces

                     29   Jugement Mrkšić, par. 43, cité au paragraphe 414 de l’arrêt.
                     30   Ibid., par. 427.

                                                                                                 429




7 CIJ1077.indb 855                                                                                      18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)             429

                          serbes attaquaient les localités, les occupaient et imposaient un cli-
                          mat de coercition et de peur, en commettant un certain nombre
                          d’actes constitutifs de l’élément matériel du génocide, au sens des
                          litt. a) et b) de l’article II de la Convention. Enfin, l’occupation se
                          soldait par l’expulsion forcée de la population croate de ces localités.
                             Les conclusions de la Cour et du TPIY sont concordantes et per-
                          mettent d’établir l’existence d’une ligne de conduite constituée d’at-
                          taques généralisées par la JNA et des forces serbes de localités
                          peuplées de Croates dans différentes régions de Croatie, selon un
                          schéma généralement similaire, à compter d’août 1991. » (Arrêt,
                          par. 415-416.)
                    31. Gardant à l’esprit cette ligne de conduite établie dans diverses par-
                 ties du territoire de la Croatie, il importe de rappeler que le demandeur a
                 présenté le siège de Vukovar comme constituant un exemple paradigma-
                 tique du mode opératoire décrit plus haut. Ainsi, le conseil de la Croatie
                 a tenu les propos ci-après lors des audiences :
                             « [C]e qui est arrivé à Vukovar s’est reproduit à maintes reprises en
                          Slavonie orientale et dans toute la Croatie au cours du conflit. Les
                          méthodes ont peut‑être varié selon les villages, les villes, les régions,
                          mais, examinées de près, elles font toutes apparaître l’intention de
                          « détruire » une partie du groupe croate en question. Les pilonnages
                          à l’artillerie ou au mortier étaient totalement disproportionnés et, à
                          Vukovar par exemple, ont pratiquement réduit la ville en cendres.
                          Ces attaques meurtrières ne visaient pas simplement à expulser une
                          partie du groupe croate en question. » 31
                    En conséquence, je crois que, compte tenu du jugement Nizeyimana,
                 l’analyse à laquelle il a été procédé dans l’arrêt au sujet du caractère sub­
                 stantiel aurait pu être étoffée si l’on avait pris en considération le schéma
                 de l’attaque de Vukovar, en tant que microcosme d’un conflit beaucoup
                 plus large, pour évaluer si la « place occupée » par les Croates de Vukovar
                 pouvait entrer en ligne de compte dans l’examen de la question de savoir
                 s’ils avaient été pris pour cible dans une intention génocidaire.

                          Le jugement rendu en l’affaire Hategekimana par le TPIR

                    32. Dans l’affaire Hategekimana, l’accusé a été reconnu coupable, entre
                 autres, de génocide, pour le meurtre de trois femmes tutsies lors de l’at‑
                 taque de leur maison par des miliciens et des soldats. Dans sa recherche de
                 l’intention génocidaire, la chambre de première instance a observé que,
                 outre le fait que les trois femmes avaient été choisies en raison de leur
                 appartenance ethnique, elle avait reçu « d’abondants témoignages … [selon
                 lesquels] les civils tutsis [avaient] été visés dans la [province] de Butare,
                 plus particulièrement après le discours du président par intérim, Sin-
                     31   CR 2014/8, p. 47 (Starmer) (les italiques sont de moi).

                                                                                               430




7 CIJ1077.indb 857                                                                                    18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                     430

                 dikubwabo, le 19 avril 1994 », si bien que « de nombreux … Tutsis avaient
                 été attaqués chez eux [et] tués en grand nombre pendant plusieurs jours ».
                 Elle a jugé que, « [v]u l’ampleur des massacres et le contexte dans lequel ils
                 [avaient] été perpétrés, la seule conclusion raisonnable qui s’impose est
                 que les assaillants [qui ont tué ces femmes] étaient animés de l’intention
                 de détruire, en tout ou en partie, une part substantielle du groupe tutsi » 32.
                 Il s’agit là d’un autre cas où l’on a estimé, en raison, au moins en partie,
                 du mode opératoire utilisé, qu’une intention génocidaire était à l’œuvre
                 dans une attaque contre un groupe ciblé qui s’est pourtant soldée par un
                 nombre de victimes assez faible, qu’il soit pris dans l’absolu ou en tant
                 que valeur relative.


                         Le jugement rendu en l’affaire Munyakazi par le TPIR

                    33. Dans l’affaire Munyakazi, l’accusé a été reconnu coupable de géno-
                 cide à raison, notamment, d’une attaque dirigée contre une paroisse au
                 cours de laquelle ont péri 60 à 100 réfugiés tutsis. La chambre de première
                 instance a relevé que cette attaque s’était produite le lendemain d’une
                 attaque de bien plus grande ampleur contre une autre paroisse, au cours
                 de laquelle le même groupe d’assaillants avait tué de 5000 à 6000 Tutsis.
                 Considérant que ces deux attaques devaient être prises ensemble, elle a
                 conclu à l’existence d’une intention génocidaire visant une partie substan-
                 tielle du groupe ethnique tutsi 33. Cette conclusion présente de nombreux
                 parallèles avec celle à laquelle le TPIY est parvenu dans le jugement Toli‑
                 mir au sujet de l’enclave de Zepa, où avait été menée une attaque qui allait
                 faire un nombre relativement faible de victimes, mais qui était étroitement
                 liée, sur les plans géographique et temporel, et quant à l’identité des
                 auteurs, à une attaque antérieure beaucoup plus importante (Srebrenica).


                        Les jugements rendus par le TPIR dans d’autres affaires

                    34. Conformément à la tendance exposée ci‑dessus, depuis que la Cour
                 a rendu en 2007 son arrêt en l’affaire Bosnie‑Herzégovine c. Serbie-et-­
                 Monténégro, le TPIR a conclu à la perpétration d’un génocide dans
                 des contextes où l’« élément quantitatif » (pour reprendre la terminologie
                 adoptée dans le présent arrêt) tenait dans la démarche visant à déterminer
                 si les attaques avaient été lancées dans une intention génocidaire, une
                 place nettement moins importante que ce qu’aurait exigé une application
                 stricte de la formule établie dans l’arrêt rendu en l’affaire Bosnie‑­
                 Herzégovine c. Serbie-et-Monténégro. A ce sujet, on constate que, dans
                 plusieurs affaires, l’intention génocidaire a été inférée en grande partie en

                    32 Le Procureur c. Hategekimana, jugement du 6 décembre 2010, par. 680 (les italiques

                 sont de moi).
                    33 Le Procureur c. Munyakazi, jugement du 5 juillet 2010, par. 496, 499-500.



                                                                                                    431




7 CIJ1077.indb 859                                                                                          18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                         431

                 fonction de la géographie du lieu de l’attaque et/ou de la place occupée
                 par les victimes (selon que cette place a été évaluée en fonction de la situa-
                 tion de la victime au sein de la communauté ou du mode opératoire selon
                 lequel s’est déroulée l’attaque) 34. En somme, ce que nous voyons est une
                 application à l’évidence plus souple de la formule permettant d’établir
                 l’intention génocidaire qui tendrait à mettre en question la prééminence
                 accordée au critère du caractère substantiel que l’on trouve dans l’arrêt
                 rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro.
                    35. Pour éviter tout malentendu, je tiens à souligner que je suis
                 conscient des différences contextuelles majeures qui existent entre les
                 crimes commis en Croatie et poursuivis devant le TPIY (et, par extension,
                 le différend porté devant la Cour) et ceux qu’a connus le Rwanda et qui
                 ont été jugés par le TPIR, ne serait-ce que du point de vue de la disparité
                 de l’échelle des atrocités commises au cours de chacun de ces conflits.
                 C’est pourquoi je tiens à rappeler que, à en croire le chiffre avancé par la
                 Croatie — à le supposer avéré —, les hostilités qui forment la toile de
                 fond du présent arrêt ont fait 12 500 morts chez les Croates, alors que,
                 selon les estimations prudentes du carnage au Rwanda, au moins un
                 demi‑million de Tutsis et de Hutus modérés ont été tués au cours du géno-
                 cide qui a eu lieu dans ce pays en 1994, génocide, qui, il convient de le
                 souligner, a fait l’objet d’un constat judiciaire explicite de la part de la
                 chambre d’appel du TPIR 35. En effet, je rappelle que la Cour a précisé
                 dans le présent arrêt qu’elle accorderait la priorité à la jurisprudence éma-
                 nant du TPIY (voir ci-dessus, le paragraphe 13, citant le paragraphe 129
                 de l’arrêt), et je crois comprendre que cette décision parfaitement raison-
                 nable est motivée en grande partie par le simple fait que les affaires por-
                 tées devant le TPIY avaient trait à des questions historiques, sociopolitiques
                 et juridiques beaucoup plus proches de celles soulevées en l’espèce que de
                 celles dont le TPIR a eu à connaître.
                    36. En résumé, si je ne préconise en aucun cas l’importation en bloc de
                 la jurisprudence du TPIR dans celle de la Cour, je suis préoccupé par ce
                 qui me semble être sur le fond une méconnaissance complète de l’organe
                 judiciaire qui s’est le plus employé à interpréter et à appliquer la conven-
                 tion sur le génocide dans l’histoire de l’humanité. Avec tout le respect que
                 je dois à mes éminents collègues, le fait de n’avoir même pas consulté
                 cette ample jurisprudence constitue, selon moi, un manquement par la
                 Cour à son devoir et à son engagement de tenir compte dans le présent
                 arrêt de l’évolution la plus récente et la plus pertinente qu’ait connue le
                 droit relatif au génocide.

                    34 Voir, par exemple, Le Procureur c. Nsengimana, jugement du 17 novembre 2009,

                 par. 834-836 ; Le Procureur c. Renzaho, jugement du 14 juillet 2009, par. 768-769 ; Le
                 Procureur c. Rukundo, jugement du 27 février 2009, par. 72, 74 et 76 ; Le Procureur c. Ncha‑
                 mihigo, jugement du 12 novembre 2008, par. 333-336, 346-347, 354 et 357.
                    35 Cette décision historique a été rendue par la chambre d’appel à la suite de l’appel

                 interlocutoire interjeté par le procureur contre la décision relative au constat judiciaire,
                 en date du 16 juin 2006, en l’affaire Le Procureur c. Karemera, Ngirumpatse et Nzirorera,
                 ICTR‑98‑44AR73 (C).

                                                                                                        432




7 CIJ1077.indb 861                                                                                              18/04/16 08:54

                          application de convention génocide (op. ind. bhandari)                432

                     Conclusion sur le poids accordé par la Cour de la jurisprudence
                       du TPIY et du TPIR postérieure à l’arrêt rendu en l’affaire
                                 Bosnie‑Herzégovine c. Serbie-et-Monténégro

                    37. Compte tenu des observations ci‑dessus, je crois que la jurispru-
                 dence émanée des tribunaux pénaux internationaux ad hoc dans les années
                 qui ont suivi le prononcé par la Cour de son arrêt en l’affaire Bosnie‑­
                 Herzégovine c. Serbie-et-Monténégro met au jour une dilution de la for-
                 mule tripartite fortement hiérarchisée qu’elle a énoncée dans cet arrêt pour
                 discerner l’intention génocidaire et dans laquelle l’importance numérique
                 de la population visée était clairement destinée à être la préoccupation pré-
                 dominante. Comme je l’ai mentionné plus haut, même si l’on peut distin-
                 guer dans le présent arrêt des signes d’assouplissement dans la légère
                 reformulation de la règle élaborée dans l’arrêt rendu en l’affaire Bosnie‑­
                 Herzégovine c. Serbie-et-Monténégro, se traduisant par une mise en balance
                 plus libre des trois critères à appliquer, il incombait selon moi à la Cour de
                 faire un pas de plus en prenant expressément acte de la récente évolution,
                 exprimée dans la jurisprudence du TPIY et du TPIR, qu’a connue ce
                 domaine du droit au cours des huit dernières années et d’intégrer aux cri-
                 tères énoncés en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, en
                 tant que de besoin, tout changement qui serait non seulement nécessaire
                 pour trancher quant au fond le présent différend, mais aussi susceptible de
                 mettre en lumière cette évolution. En d’autres termes, même s’il n’était pas
                 opportun ou même juste d’appliquer ces précédents aux faits de l’espèce, à
                 mon avis, il était certainement souhaitable d’en examiner au moins les
                 principaux éléments nouveaux, ne serait-ce que pour expliquer pourquoi la
                 présente affaire devait en être distinguée. Une telle démarche, me semble-
                 t-il, serait pleinement conforme au rôle qui revient à la Cour en sa qualité
                 de juridiction mondiale suprême, vers laquelle les autres organes interna-
                 tionaux de règlement des différends se tournent lorsqu’ils cherchent des
                 orientations sur des points de droit aussi importants et obscurs. Je regrette
                 donc que la majorité ait manqué une excellente occasion de clarifier et de
                 renforcer ce domaine du droit international public.


                        Les conclusions de la majorité sur l’intention génocidaire
                                          dans le présent arrêt

                   38. Pour déterminer si le groupe visé était « substantiel » aux termes du
                 passage introductif de l’article II de la convention sur le génocide, il est
                 rappelé dans l’arrêt que la Croatie a allégué
                        « que les Croates habitant dans les régions de Slavonie orientale, de Sla‑
                        vonie occidentale, de Banovina/Banija, de Kordun, de Lika et de Dalma‑
                        tie [pris pour cible de la campagne de destruction menée par la JNA et
                        les forces serbes affiliées] constituaient une partie substantielle du groupe
                        protégé. L’intention de détruire « en partie » le groupe protégé, qui

                                                                                                 433




7 CIJ1077.indb 863                                                                                      18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)               433

                      caractérise le génocide tel que défini à l’article II de la Convention,
                      serait ainsi établie. » (Arrêt, par. 403 ; les italiques sont de moi.)
                    On lit également dans l’arrêt que, « [d]ans ses écritures, la Croatie défi-
                 nit [l’ensemble du] groupe [protégé dont il est question dans sa demande]
                 comme le groupe national ou ethnique croate se trouvant sur le territoire de
                 la Croatie, ce qui n’est pas contesté par la Serbie » (voir ibid., par. 205 ; les
                 italiques sont de moi). Se fondant sur les données tirées du dernier recen-
                 sement officiel réalisé en 1991 — année où les hostilités qui font l’objet du
                 présent différend ont commencé —, fournies par la Croatie et non contes-
                 tées par la Serbie, la Cour constate que « les Croates de souche vivant
                 dans les régions [considérées] étaient … entre 1,7 et 1,8 million
                 [et] … représentaient un peu moins de la moitié des Croates de souche
                 vivant en Croatie » (voir ibid., par. 406). Elle conclut ensuite « que les
                 actes commis par la JNA et des forces serbes dans les régions [considé-
                 rées] visaient les Croates habitant ces régions, dans lesquelles ces forces
                 armées exerçaient et cherchaient à étendre leur contrôle » (ibid.). Alors
                 que la majorité constate aussi que, « concernant la place occupée par la
                 partie du groupe, la Croatie n’a pas fourni d’information sur ce point »
                 (ibid.), conclusion que je ne partage pas et sur laquelle je reviendrai à
                 présent, « [l]a Cour déduit [néanmoins] de ce qui précède que les Croates
                 habitant dans les régions [considérées] constituaient une partie substan-
                 tielle du groupe des Croates » (ibid.). Malgré mes réserves au sujet de la
                 position majoritaire quant à l’absence manifeste de preuves, concernant
                 la place occupée par les habitants des régions en question au sein du
                 groupe des Croates, je souscris pleinement à la conclusion générale tenant
                 pour substantielle cette partie de l’ensemble du groupe des Croates de
                 souche vivant sur le territoire de la Croatie pendant la période considérée.
                    39. Il convient de rappeler en outre que dans l’arrêt, la Cour énonce la
                 conclusion suivante :
                         « La Cour est pleinement convaincue que la JNA et des forces
                      serbes ont commis dans [les différentes] localités [citées] à l’encontre
                      de membres du groupe protégé des actes relevant des litt. a) et b) de
                      l’article II de la Convention et que l’élément matériel du génocide
                      (actus reus) est constitué. » (Ibid., par. 401.)

                 Je suis aussi entièrement d’accord avec la majorité sur ce point. Je m’écarte
                 d’elle, toutefois, en ce qui concerne le raisonnement à l’issue duquel elle est
                 parvenue à la conclusion que « [l]es actes constituant l’élément matériel du
                 génocide, au sens des litt. a) et b) de l’article II de la Convention, n’ont
                 pas été commis dans l’intention spécifique requise pour être qualifiés
                 d’actes de génocide » (ibid., par. 440). Tout en rappelant une nouvelle fois
                 que je me suis associé à la majorité pour rejeter les prétentions de la Croa-
                 tie concernant la perpétration d’un génocide contre la population croate
                 visée en raison du manque de preuves, étant donné que la majorité avait
                 choisi d’accorder plein crédit à l’argumentation de la Croatie avant de la

                                                                                              434




7 CIJ1077.indb 865                                                                                   18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)               434

                 rejeter, je poursuivrai en formulant certaines observations et critiques
                 concernant la démarche qu’elle a adoptée dans l’analyse du dolus specialis
                 du génocide dont la Croatie fait état dans ses allégations.


                                La zone géographique considérée par la majorité
                                    lors de la recherche du dolus specialis

                    40. Comme je l’ai mentionné plus haut, d’après l’arrêt, la Croatie défi-
                 nit la « partie » visée du groupe des Croates de souche comme étant « les
                 Croates habitant dans les régions de Slavonie orientale, de Slavonie occi-
                 dentale, de Banovina/Banija, de Kordun, de Lika et de Dalmatie » (arrêt,
                 par. 403). Même si je suis d’accord avec cette conclusion pour ce qui a
                 trait à ces six lieux géographiques, j’ai aussi conscience du fait que l’essen-
                 tiel de la demande de la Croatie portait sur la région de Slavonie orientale
                 et en particulier la ville de Vukovar et ses environs. Le conseil de la Croa-
                 tie a ainsi fait valoir ce qui suit au cours des audiences :
                             « Même à l’aune des atrocités décrites à la Cour par le demandeur …
                          celles commises à Vukovar ont atteint des sommets inimaginables. Les
                          forces serbes ont mené une campagne soutenue de bombardements,
                          d’expulsions systématiques, de privation de nourriture, d’eau, d’élec-
                          tricité, d’hygiène et de soins médicaux, d’incendies, de tueries et
                          d’actes de torture qui ont réduit la ville en cendres et détruit la popula‑
                          tion croate. Cette campagne a commencé par l’installation de bar-
                          rages routiers et s’est terminée dans les camps de torture et par les
                          exécutions de masse. Du point de vue humain, les plaies ne pourront
                          jamais se refermer.
                             Les événements à Vukovar sont d’une importance considérable et
                          le monde entier en a eu connaissance. Ils méritent d’être examinés
                          dans leur contexte, en détail et dans leur totalité. » 36
                 Même la Serbie s’incline devant cette invocation insistante par la Croatie,
                 tout au long de l’affaire, des événements qui se sont produits à Vukovar,
                 reconnaissant dans sa duplique que « [l]es événements les plus marquants
                 du conflit en Slavonie orientale se sont déroulés à Vukovar et [qu’]ils for-
                 ment la majeure partie des développements dans la réplique, comme dans
                 le mémoire et le contre‑mémoire » 37. D’ailleurs, à plus d’une occasion, la
                 Cour a reconnu expressément dans le présent arrêt que « la Croatie a[vait]
                 prêté une attention particulière » au « cas de Vukovar » lorsqu’elle a fait
                 valoir ses moyens en l’espèce (arrêt, par. 429 et 436).
                    41. En outre, il est bien établi dans la jurisprudence de la Cour que
                 l’analyse de l’intention génocidaire peut être restreinte à une zone géogra-
                 phique nettement moins étendue que les six vastes régions prises en consi-
                 dération par le présent arrêt, même si la demande fait état d’une région

                     36   CR 2014/8, p. 28-29, par. 1-2 (Starmer) (les italiques sont de moi).
                     37   Duplique de la Serbie, par. 370 (les italiques sont de moi).

                                                                                                 435




7 CIJ1077.indb 867                                                                                      18/04/16 08:54

                         application de convention génocide (op. ind. bhandari)                          435

                 géographique plus vaste. C’est précisément ce que la Cour a fait en 2007
                 dans l’arrêt qu’elle a rendu en l’affaire Bosnie‑Herzégovine c. Serbie-­et-
                 Monténégro, où elle n’a conclu à la commission d’un génocide que pour
                 la région de Srebrenica, enclave comptant plus de 30 000 Musulmans de
                 Bosnie, dont plus de 7000 hommes en âge de porter les armes avaient été
                 systématiquement raflés et exécutés, alors que le reste, soit environ
                 25 000 personnes — pour la plupart des femmes, enfants et personnes
                 âgées —, était victime du nettoyage ethnique de l’enclave 38. Il convient de
                 rappeler que cette décision concluant à la perpétration d’un génocide géo‑
                 graphiquement limité a été rendue alors que les allégations du demandeur
                 avaient une portée bien plus large, incluant des faits survenus à Sarajevo,
                 la capitale, ainsi que des actes commis dans divers autres camps et muni-
                 cipalités un peu partout sur le territoire de la Bosnie‑Herzégovine.
                    42. Compte tenu de ces considérations, je limiterai mes observations
                 suivantes à l’analyse que la majorité a faite de l’intention génocidaire en
                 ce qui concerne les événements de Vukovar. Je tiens à réaffirmer, pour
                 que ma position soit parfaitement claire, que je ne soutiens pas que l’in-
                 tention génocidaire a été établie pour ce qui est des événements qui se
                 sont produits sur le sol croate entre 1991 et 1995 (y compris à Vukovar).
                 Je suis cependant absolument convaincu que la majorité n’a pas dûment
                 et correctement examiné les événements de Vukovar, alors qu’ils consti-
                 tuent l’essentiel de l’argumentation de la Croatie dans la présente espèce.
                 J’exposerai donc d’autres éléments que la majorité a, à mon avis, eu tort
                 de ne pas prendre en considération pour déterminer si un génocide avait
                 été perpétré contre les Croates de Vukovar.


                                                 Le siège de Vukovar

                    43. Pendant les audiences, la Croatie a cité des statistiques de recense-
                 ment, non contestées, indiquant que, en 1991, Vukovar comptait « un peu
                 plus de 21 000 Croates [et] 14 500 Serbes » 39, alors que, « [m]ême après le
                 retour de la paix dans la région, seuls 7500 des 21 500 Croates qui vivaient à
                 Vukovar en 1991 y [étaient] revenus » 40. Le conseil de la Croatie a en outre
                 affirmé que, pendant le siège de Vukovar, qui a duré d’août à novembre 1991,
                 de 1100 à 1700 Croates avaient été tués, tandis que, après la chute de la ville,
                 l’occupation ultérieure par la JNA et les forces serbes avait fait 2000 vic-
                 times croates supplémentaires 41. Je rappelle et partage la conclusion de la
                 majorité, qui a constaté que la population croate qui vivait dans les
                 six régions géographiques dont a fait état le demandeur constituait une par-
                 tie substantielle de l’ensemble du groupe des Croates de souche se trouvant

                     38 Arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, p. 155, par. 278,

                 citant le jugement Krstić, par. 1.
                     39 CR 2014/8, p. 29, par. 7 (Starmer).
                     40 Ibid., p. 47, par. 85 (Starmer).
                     41 CR 2014/12, p. 11 (Starmer).



                                                                                                         436




7 CIJ1077.indb 869                                                                                               18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)                436

                 sur le territoire de la Croatie. Je rappelle aussi néanmoins que, comme je l’ai
                 fait observer plus haut, il est parfaitement envisageable de prendre en consi-
                 dération une zone géographique et démographique nettement plus restreinte
                 dans le but de déterminer si le sous‑groupe constitue une partie « substan-
                 tielle » de l’ensemble, pour conclure que les Croates de Vukovar en et par
                 eux‑mêmes, en plus de faire partie du sous‑groupe « substantiel » habitant
                 dans les six régions géographiques reconnues dans l’arrêt, constituaient une
                 partie substantielle de l’ensemble des Croates de souche se trouvant sur le
                 territoire de la Croatie pendant la période considérée. A ce sujet, je souhaite
                 rappeler comment la Cour a qualifié ce qui constitue une partie « substan-
                 tielle » du groupe visé en question dans le passage ci‑dessous de l’arrêt qu’elle
                 a rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, où elle a
                 repris certaines conclusions énoncées par la chambre d’appel du TPIY dans
                 l’affaire Krstić :
                         « La Cour abordera maintenant le critère de l’article II selon lequel
                      doit exister l’intention de détruire en tout ou en partie un « groupe »
                      protégé … [Elle] rappelle … ce qu’elle a dit plus haut au sujet du
                      caractère convaincant des conclusions du TPIY concernant les faits
                      et de l’appréciation qu’il en a donné. Gardant cela à l’esprit, elle en
                      vient à présent aux conclusions formulées dans l’affaire Krstić … dans
                      laquelle la Chambre d’appel a fait siennes les conclusions de la
                      Chambre de première instance dans les termes suivants :
                            « En l’espèce, après avoir identifié le groupe protégé comme
                         étant le groupe national des Musulmans de Bosnie, la Chambre de
                         première instance a conclu que la partie du groupe visée … était
                         celle des Musulmans de Srebrenica, ou des Musulmans de Bosnie
                         orientale. Cette conclusion est dans le droit fil des lignes direc-
                         trices esquissées plus haut. Avant la prise de la ville par les forces
                         de la VRS en 1995, Srebrenica comptait environ 40 000 Musul-
                         mans de Bosnie. Etaient compris dans ce chiffre non seulement les
                         habitants musulmans de la municipalité de Srebrenica, mais aussi
                         de nombreux réfugiés musulmans de la région. Si, par rapport à la
                         population musulmane totale de la Bosnie‑Herzégovine à l’époque
                         des faits, ce nombre est peu élevé, il ne faut pas se méprendre sur
                         l’importance de la communauté musulmane de Srebrenica. »
                      La Cour ne voit pas de raison de s’écarter des conclusions concor-
                      dantes de la Chambre de première instance et de la Chambre d’appel.
                         La Cour conclut que les actes relevant des litt. a) et b) de l’ar-
                      ticle II de la Convention commis à Srebrenica l’ont été avec l’inten‑
                      tion spécifique de détruire en partie le groupe des Musulmans de
                      Bosnie‑Herzégovine comme tel ; et que, en conséquence, ces actes
                      étaient des actes de génocide, commis par des membres de la VRS à
                      Srebrenica et à proximité à partir du 13 juillet 1995. » 42
                    42 Arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, p. 166,

                 par. 296-297 (renvois internes omis ; les italiques sont de moi).

                                                                                               437




7 CIJ1077.indb 871                                                                                    18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)                            437

                    44. Indépendamment des conclusions différentes auxquelles a donné
                 lieu la question de savoir si l’intention génocidaire avait été prouvée dans
                 l’arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro par
                 rapport au présent arrêt, s’agissant de la manière dont le caractère sub­
                 stantiel a été apprécié, je crois qu’il aurait été parfaitement justifié que la
                 majorité procède à une analyse spécifique de l’attaque de Vukovar,
                 compte tenu notamment de la taille de la population croate qui s’y trou-
                 vait, de la reconnaissance dans l’arrêt que, pendant le siège et la prise de
                 la ville, l’attaque « a … visé la population civile, composée alors en bonne
                 partie de Croates (de nombreux Serbes ayant fui la ville avant ou lorsque
                 les combats ont éclaté) » 43 — ce qui, à mon avis, a fait de la ville une
                 enclave croate de fait — et enfin de l’importance symbolique de ce groupe
                 pour la population croate de l’ensemble de la Croatie (pour des raisons de
                 stratégie militaire dans l’optique de la mise en œuvre du projet expansion-
                 niste de « Grande Serbie », comme il est exposé plus haut). Même si je
                 reconnais que l’attaque de Vukovar et ses retombées ont été prises en
                 considération parmi un ensemble de facteurs lors de l’examen de la ques-
                 tion de savoir si une intention génocidaire existait à l’égard des six terri-
                 toires dont il est fait état dans les pièces de procédure de la Croatie, à
                 mon avis cette analyse manque de clarté et de cohérence, et aurait gagné
                 à ce que les événements de Vukovar fassent l’objet d’un examen exprès et
                 distinct.
                    45. Comme je me suis efforcé de le souligner tout au long du présent
                 exposé, ma conclusion globale est que la Croatie n’a pas réussi à remplir
                 le critère d’établissement de la preuve imposé par la Cour pour que je
                 puisse être « pleinement convaincu » que l’existence d’une intention géno-
                 cidaire à l’égard du groupe croate protégé est la seule conclusion raison-
                 nable à tirer des éléments de preuve présentés par le demandeur. En effet,
                 sur l’insistance d’un membre de la Cour pendant les audiences, le conseil
                 de la Croatie est allé jusqu’à concéder que le nombre de victimes qu’avan-
                 çait le demandeur était difficile à vérifier avec précision 44, ce qui me
                 semble caractéristique des nombreuses déficiences qui entachent les
                 moyens de preuve du demandeur. Cette position ayant été réaffirmée, et
                 tout en me ralliant là aussi au choix qu’a fait la majorité d’accorder plein
                 crédit aux chiffres produits par la Croatie, je suis quelque peu perplexe

                     43   Arrêt, par. 218 :
                             « La Cour considérera d’abord les allégations concernant les personnes tuées
                          au cours du siège et de la prise de Vukovar. Les Parties ont débattu des questions
                          du nombre de ces victimes, de leur statut et ethnicité, ainsi que des circonstances
                          dans lesquelles elles sont mortes. La Cour n’a pas à trancher toutes ces questions.
                          Elle constate que, s’il subsiste certaines incertitudes sur celles‑ci, il est indéniable
                          que l’attaque contre Vukovar ne s’est pas limitée à des objectifs militaires, mais a
                          aussi visé la population civile, composée alors en bonne partie de Croates (de nombreux
                          Serbes ayant fui la ville avant ou lorsque les combats ont éclaté). » (Les italiques sont
                          de moi.)
                     44   CR 2014/12, p. 11-12 (Starmer).

                                                                                                              438




7 CIJ1077.indb 873                                                                                                    18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)               438

                 devant l’absence d’analyse des raisons pour lesquelles le meurtre supposé
                 de plus de 3000 Croates à Vukovar, sur une population de 21 500 Croates
                 avant guerre, ne constituerait pas, au sens du litt. a) de l’article II de la
                 Convention, une destruction physique suffisante pour satisfaire au critère
                 de l’« élément quantitatif » retenu dans le présent arrêt. Pour fondée que
                 puisse être cette constatation négative, l’indigence de l’analyse à laquelle
                 la majorité a procédé pour y parvenir est décourageante.
                    46. En sus de mes réserves au sujet de l’appréciation par la majorité de
                 l’élément quantitatif en ce qui concerne le nombre de Croates de Vukovar
                 qui auraient été tués pendant et après le siège de cette ville, je rappelle que
                 la Croatie a présenté une série de 17 critères qui, selon elle, permettent
                 d’établir
                      « une ligne de conduite dont la seule déduction raisonnable serait que
                      les responsables serbes étaient animés d’une intention génocidaire …
                      [et] qui, pris individuellement ou ensemble, pourraient … conduire la
                      Cour à conclure qu’il existait une politique systématique consistant à
                      prendre les Croates pour cible en vue de les éliminer des régions
                      concernées » (arrêt, par. 408).
                 En conséquence, « [l]’ensemble de ces éléments dénoterait, selon la Croa-
                 tie, l’existence d’une ligne de conduite dont la seule déduction raisonnable
                 serait l’intention de détruire, en tout ou en partie, le groupe des Croates »
                 (ibid., par. 409). Par souci de commodité, ces critères ont été reproduits
                 dans leur totalité au paragraphe 408 du présent arrêt.
                    47. Dans son arrêt, la majorité a conclu
                      « que, parmi les 17 critères proposés par la Croatie pour établir l’exis-
                      tence d’une ligne de conduite traduisant une intention génocidaire,
                      les plus importants sont ceux qui ont trait à l’ampleur et au caractère
                      systématique des attaques, au fait que ces attaques auraient fait bien
                      plus de victimes et de dégâts que ce qui était nécessaire d’un point de
                      vue militaire, au fait que les Croates étaient spécifiquement pris pour
                      cible et à la nature, à la gravité et à l’étendue des lésions infligées à la
                      population croate (c’est‑à‑dire les troisième, septième, huitième,
                      dixième et onzième critères énumérés [par la Croatie]) » (ibid.,
                      par. 413).
                 Malheureusement, la majorité ne dit pas pourquoi elle opère cette distinc-
                 tion capitale, et exclut en conséquence, sans aucune justification, des cri-
                 tères qu’elle qualifie de « moins importants », tels que « la doctrine
                 politique de l’expansionnisme serbe, qui a créé les conditions propices à la
                 mise en œuvre de politiques génocidaires visant à détruire la population
                 croate dans les zones appelées à faire partie de la « Grande Serbie » [pre-
                 mier critère de la Croatie] », « les déclarations de personnalités publiques,
                 notamment la diabolisation des Croates et la propagande par les médias
                 sous contrôle de l’Etat [deuxième critère de la Croatie] », « la reconnais-
                 sance expresse, par la JNA, de ce que des groupes paramilitaires se
                 livraient à des actes génocidaires [cinquième critère de la Croatie] » et « le

                                                                                              439




7 CIJ1077.indb 875                                                                                   18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)            439

                 fait que, sous l’occupation, les membres du groupe ethnique croate étaient
                 tenus de s’identifier comme tels, de même que leurs biens, en portant un
                 ruban blanc autour du bras et en attachant un drap blanc à leurs habita-
                 tions [neuvième critère de la Croatie] », pour n’en citer que quelques‑uns
                 (voir arrêt, par. 408).
                    48. Il serait hors de propos de procéder ici à un examen exhaustif de la
                 façon dont ces critères peuvent, contrairement à ce qu’a dit la majorité,
                 être « plus importants » pour discerner l’intention génocidaire, mais je
                 dois admettre que je suis déconcerté par certaines de ces exclusions. L’his-
                 toire regorge d’exemples montrant que ces critères ont clairement et sans
                 équivoque joué un rôle majeur dans l’incitation à commettre le génocide
                 et dans la perpétuation de génocides naissants ou en cours. Ainsi, je rap-
                 pellerai brièvement la doctrine politique expansionniste du Lebensraum
                 du régime nazi (qui s’inscrirait parfaitement sous le premier critère de la
                 Croatie) et sa ghettoïsation de groupes marginalisés (qui présente de
                 nombreux points communs avec le neuvième critère de la Croatie), for-
                 çant les juifs de l’Europe occupée à porter des signes à connotation reli-
                 gieuse (par exemple, des brassards marqués de l’étoile de David). Pour
                 prendre un exemple historique plus récent, pensons au rôle incontestable
                 qu’ont joué les médias populaires (surtout la radio), avant et pendant le
                 génocide rwandais, dans la promotion d’une idéologie démagogique du
                 « pouvoir Hutu » acharnée à vilipender et à ostraciser la minorité tutsie
                 par l’emploi omniprésent de l’épithète « inyenzi » (cafards) et d’autres
                 insultes comparables (ce qui coïncide avec le deuxième critère de la Croa-
                 tie). Dans aucun de ces trois exemples, les actes supposés ne sont, à pro-
                 prement parler, génocidaires en eux‑mêmes au sens de l’article II de la
                 convention sur le génocide, mais le fait que la majorité ait écarté assez
                 sommairement l’importance qu’ils pouvaient revêtir en tant que précur-
                 seurs ou indices de l’intention génocidaire est pour moi aussi énigmatique
                 que troublant. Enfin, je ne m’explique tout simplement pas que « la recon-
                 naissance expresse de l’intention génocidaire des auteurs des actes » (cin-
                 quième critère de la Croatie) ait pu être mise de côté dans la recherche de
                 l’intention génocidaire.


                        La distinction entre l’intention et le mobile criminels

                    49. Dans le présent arrêt « la Cour note que, dans l’affaire Mrkšić …,
                 le TPIY a constaté que l’attaque contre [Vukovar] constituait une réponse
                 à la proclamation d’indépendance de la Croatie, et surtout une affirma-
                 tion de la mainmise de la Serbie sur la RFSY » (voir par. 429). L’arrêt
                 reproduit ensuite à l’appui de cette conclusion la citation suivante tirée du
                 jugement Mrkšić :
                        « Les forces serbes ont riposté militairement avec détermination à
                     la proclamation par la Croatie de son indépendance et aux troubles
                     sociaux qui s’en sont ensuivis sur son territoire. C’est dans ce contexte

                                                                                          440




7 CIJ1077.indb 877                                                                               18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)                     440

                          politique que la ville de Vukovar, ses habitants et ceux des environs
                          immédiats de la municipalité de Vukovar ont servi d’exemple pour
                          montrer aux Croates et aux autres Républiques yougoslaves à quelles
                          conséquences fâcheuses ils s’exposaient par leurs actions. De l’avis de
                          la Chambre, les éléments de preuve montrent dans l’ensemble que la
                          punition terrible infligée à Vukovar et à la population civile de la ville
                          et des environs avait valeur d’exemple pour ceux qui n’acceptaient pas
                          le gouvernement fédéral de Belgrade contrôlé par les Serbes. » 45
                 Si je puis me permettre un bref aparté, le passage cité du jugement Mrkšić,
                 qui fait partie des éléments de preuve incontestés dans la présente affaire,
                 déborde littéralement de références expresses au caractère représentatif
                 des Croates de Vukovar par rapport au reste de la population croate, ce
                 qui ne fait qu’affaiblir encore l’affirmation de la majorité selon laquelle la
                 Croatie « n’a pas fourni d’information » concernant « la place occupée par
                 la partie du groupe » au sein de la population croate qu’elle affirme avoir
                 été la cible d’une intention génocidaire 46.
                    50. Quoi qu’il en soit, pour revenir au point considéré, la majorité
                 s’appuie sur le passage précité du jugement Mrkšić pour conclure que
                          « [i]l découle de ce qui précède, ainsi que du fait que de nombreux
                          Croates de Vukovar ont été évacués …, que l’intention de détruire
                          physiquement la population croate n’est pas la seule conclusion rai-
                          sonnable que l’on puisse déduire de l’attaque illégale de Vukovar »
                          (arrêt, par. 429).
                    A mon avis, ce raisonnement confond les notions juridiques distinctes
                 du mobile et de l’intention lorsqu’il en est conclu que la « punition » des
                 Croates de Vukovar pourrait empêcher de conclure que ceux‑ci étaient
                 visés par une intention génocidaire. A cette fin, je citerai la chambre d’ap-
                 pel du TPIY, qui a rappelé ce qui suit dans l’arrêt Krnojelac :
                          « sa jurisprudence dans l’affaire Jelisić, selon laquelle s’agissant de
                          l’intention spécifique requise pour le crime de génocide « il est néces-
                          saire de distinguer entre l’intention spécifique et le mobile. Le mobile
                          personnel du génocidaire peut, par exemple, être la perspective d’un
                          profit économique personnel, d’avantages politiques ou d’une certaine
                          forme de pouvoir. L’existence d’un mobile personnel n’empêche pas
                          que l’auteur soit également animé de l’intention spécifique de perpétrer
                          un génocide ». » 47

                     45Jugement Mrkšić, par. 471 (les italiques sont de moi).
                     46Arrêt, par. 406. Alors que l’arrêt renvoyait plus généralement à la population croate
                 de souche vivant dans les six régions géographiques de la Croatie mentionnées par le
                 demandeur, il va de soi que Vukovar, qui non seulement était située dans l’une des régions
                 considérées mais constituait l’élément fondamental de la demande de la Croatie, tendrait à
                 établir, au moins dans une certaine mesure, l’importance d’au moins une partie du groupe
                 en question.
                    47 Le Procureur c. Krnojelac, arrêt du 17 septembre 2003, par. 102 (les italiques sont

                 de moi).

                                                                                                       441




7 CIJ1077.indb 879                                                                                             18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)                           441

                 On retrouve ce principe exprimé dans des termes similaires dans plusieurs
                 autres jugements et arrêts prononcés par le TPIY 48 et le TPIR 49. Compte
                 tenu de cette distinction, j’estime que l’analyse que la Cour a faite dans
                 l’arrêt de la motivation sous‑tendant l’attaque de Vukovar pose pro-
                 blème, car elle ne tient pas compte de la possibilité, clairement mention-
                 née dans les sources précitées, que l’intention génocidaire puisse exister
                 simultanément avec d’autres mobiles sous-jacents. A ce sujet, je rappellerai
                 qu’il a été conclu dans l’affaire Popović que le massacre perpétré dans
                 l’enclave de Srebrenica avait été en partie motivé par l’intérêt stratégique
                 de constituer la « Grande Serbie ». Il n’a jamais été envisagé que cette
                 motivation tactique ait pu empêcher les auteurs de l’attaque de nourrir
                 une intention génocidaire. En conséquence, je ne puis souscrire à la posi-
                 tion majoritaire concluant à l’absence d’intention génocidaire en ce qui
                 concerne Vukovar, sous prétexte que les auteurs de l’attaque étaient ani-
                 més par des mobiles à caractère politique et/ou punitif, et je suis persuadé,
                 avec tout le respect que je lui dois, que la majorité a commis une erreur de
                 droit fondamentale en décidant que l’existence d’une motivation punitive
                 dans l’attaque de Vukovar empêchait d’inférer que l’intention génocidaire
                 était « la seule conclusion raisonnable que l’on puisse déduire de l’attaque
                 illégale » (arrêt, par. 429).


                          Le pouvoir discrétionnaire du procureur du TPIY à l’égard
                                              du chef de génocide

                    51. Je rappelle que, dans son arrêt rendu en l’affaire Bosnie‑Herzégo‑
                 vine c. Serbie-et-Monténégro, la Cour a conclu que
                          « l’on ne saurait, en règle générale, accorder de poids au fait que tel
                          ou tel chef figure dans un acte d’accusation. Ce qui, en revanche,
                          peut être important, c’est la décision prise par le procureur, d’emblée
                          ou par modification de l’acte d’accusation, de ne pas inclure ou de
                          retirer le chef de génocide. » 50
                 Aucune source, quelle qu’elle soit, n’est citée pour justifier la différence de
                 valeur probante que la Cour a décidé d’accorder à la décision du procu-
                 reur du TPIY de retenir ou non le chef de génocide dans un acte

                     48   Voir, par exemple, Le Procureur c. Blaškić, arrêt du 29 juillet 2004, par. 694 :
                             « L’élément moral est le dol ou degré de faute au moment des faits, alors que
                          l’on considère que le mobile est généralement ce qui pousse une personne à agir. La
                          Chambre d’appel a estimé que, pour ce qui est de la responsabilité pénale, le mobile
                          était généralement indifférent en droit pénal international… »
                     49 Voir, par exemple, Le Procureur c. Karera, jugement du 7 décembre 2007, par. 534 :

                 « L’auteur des crimes ne doit pas être mû uniquement par une intention génocidaire et
                 l’existence d’un mobile personnel n’empêche pas que l’auteur soit également animé de cette
                 intention spécifique. »
                     50 Arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro, p. 132, par. 217.



                                                                                                             442




7 CIJ1077.indb 881                                                                                                 18/04/16 08:54

                            application de convention génocide (op. ind. bhandari)             442

                 ­ ’accusation, et l’arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-­et-
                 d
                 Monténégro n’offre pas davantage d’explication pour justifier cette dis-
                 tinction. J’estime que celle-ci est d’ailleurs indéfendable du point de vue
                 de la logique élémentaire et, contrairement à la majorité, je ne suis pas
                 insensible à l’argument particulièrement parlant du conseil de la Croatie,
                 qui a fait valoir au cours des audiences que, selon le règlement de procé-
                 dure du Tribunal,
                          « l’organe juridictionnel du TPIY procède à l’examen de chaque acte
                          d’accusation, ainsi que des inculpations qui ont effectivement été
                          retenues, et dispose du pouvoir de rejeter celles qui ne seraient pas
                          étayées par les éléments de preuve. Il n’a au contraire aucun moyen
                          d’examiner les inculpations qui ont été écartées ni les raisons pour
                          lesquelles elles l’ont été. Il serait par conséquent illogique d’accorder
                          une valeur probante plus grande à la décision, insusceptible de
                          contrôle et non motivée, d’écarter une accusation qu’à celle, suscep-
                          tible de contrôle, de retenir une inculpation. » 51
                 En outre, j’estime que la Croatie a fait valoir des arguments convaincants
                 en exposant les diverses contraintes politiques, logistiques et autres pou-
                 vant conduire le procureur à exercer son pouvoir discrétionnaire de ne
                 pas retenir un chef d’accusation, comme 1) la disponibilité (ou l’absence)
                 d’éléments de preuve à l’ouverture de la procédure ; 2) le fait que la pro-
                 cédure pénale soit ciblée sur la responsabilité pénale individuelle et géné-
                 ralement sur des lieux de crimes très circonscrits, et non sur la question
                 bien plus générale de la responsabilité de l’Etat à l’égard d’un génocide de
                 portée géographique plus vaste ; 3) le fait que le procureur ne soit nulle-
                 ment tenu de justifier sa décision de ne pas retenir tel ou tel chef ; 4) la
                 nécessité d’user avec parcimonie des ressources limitées du Tribunal,
                 compte tenu en particulier des contraintes institutionnelles considérables
                 découlant de la « stratégie d’achèvement des travaux » imposée par le
                 Conseil de sécurité de l’Organisation des Nations Unies, qui établit un
                 échéancier pour l’achèvement de tous les travaux du Tribunal ; et 5) le fait
                 que, contrairement à la décision de retenir tel ou tel chef d’accusation,
                 celle de l’écarter n’est assujettie à aucun contrôle judiciaire 52.
                    52. A la lumière de ces considérations décisives, et étant donné que la
                 Cour a dit dans l’arrêt qu’elle a rendu en l’affaire Bosnie‑Herzégovine
                 c. Serbie-et-Monténégro que l’absence de valeur probante de la décision
                 de retenir le chef de génocide constituait une « règle générale » et non une
                 règle absolue, il me semble que la jurisprudence de la Cour gagnerait à ce
                 que la question soit traitée de manière plus approfondie. Hélas, alors
                 qu’elle avait la possibilité de clarifier dans le présent arrêt la position de
                 la Cour concernant le pouvoir discrétionnaire du procureur, la majorité a
                 apparemment choisi de s’abstenir. Au lieu de motiver la distinction opé-
                 rée, elle s’est prononcée dans les termes suivants :

                     51   CR 2014/6, p. 39 (Starmer) (les italiques sont dans l’original).
                     52   Ibid., p. 33-42 (Starmer).

                                                                                               443




7 CIJ1077.indb 883                                                                                    18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)             443

                        « Le fait que le procureur dispose d’un pouvoir discrétionnaire de
                     poursuite ne remet pas en cause l’approche que la Cour a adoptée dans
                     son arrêt de 2007. En effet, elle n’a pas entendu faire de l’absence de
                     poursuite une preuve décisive de l’inexistence du génocide, mais elle
                     a estimé qu’il pouvait s’agir d’un élément important à prendre en
                     considération. En la présente affaire, il n’y a pas de raisons qui
                     devraient conduire la Cour à s’écarter de cette approche. Parmi les
                     personnes inculpées par le procureur figuraient de très hauts respon-
                     sables politiques et militaires des principales parties prenantes aux
                     hostilités qui s’étaient déroulées en Croatie entre 1991 et 1995. Dans
                     nombre de cas, les accusations portées à leur encontre se rappor-
                     taient à la stratégie globale qu’ils avaient mise en œuvre ainsi qu’à
                     l’existence d’une entreprise criminelle commune. Dans ce contexte,
                     l’absence systématique du chef de génocide dans les actes d’accusa-
                     tion les concernant revêt davantage d’importance que cela n’aurait
                     été le cas s’ils avaient occupé des positions inférieures dans la chaîne
                     de commandement. Par ailleurs, la Cour ne peut manquer de relever
                     que, dans l’acte d’accusation dressé à l’encontre de l’accusé le plus haut
                     placé, l’ancien président Milošević, le chef de génocide avait bien été
                     retenu en ce qui concerne le conflit en Bosnie‑Herzégovine, alors qu’il
                     était absent dans la partie se rapportant aux hostilités dont la Croatie
                     avait été le théâtre. » (Arrêt, par. 187 ; les italiques sont de moi.)
                 Non seulement cette prétendue défense de la distinction opérée dans l’ar-
                 rêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-et-Monténégro élude la
                 question centrale en omettant de donner une seule raison pour laquelle il
                 convient d’accorder à la décision de retenir un chef de génocide dans un
                 acte d’accusation un poids différent de celui accordé à celle d’exclure un
                 tel chef, mais l’exemple de l’affaire Milošević cité dans l’arrêt pour étayer
                 cette affirmation tend en réalité à démontrer le contraire. Comme il res-
                 sort clairement de la confrontation des deux situations, si la décision de ne
                 pas inculper Milošević de génocide pour les crimes commis à l’égard de la
                 Croatie mérite de retenir l’attention, alors il faut certainement en dire
                 autant de la décision corollaire de l’inculper de génocide pour les crimes
                 commis en Bosnie‑Herzégovine. Selon moi, il s’agit des deux faces d’une
                 même médaille et, faute d’explication quant à cette distinction curieuse, la
                 litanie de considérations non pertinentes invoquées me laisse sceptique.
                    53. En résumé, dans sa tentative laborieuse de justifier la distinction
                 opérée quant à la valeur probante différente devant être accordée à la
                 décision de retenir le chef de génocide et à celle de l’écarter dans un acte
                 d’accusation, sans invoquer la moindre source pertinente et en évitant
                 résolument de répondre aux arguments de la Croatie, la majorité n’a pas
                 expliqué d’une manière assez convaincante à mes yeux cette distinction,
                 tout aussi singulière en droit que d’un point de vue logique, qu’elle a
                 d’abord opérée dans l’arrêt rendu en l’affaire Bosnie‑Herzégovine c. Serbie-­
                 et-Monténégro puis reprise dans le présent arrêt. Je ne peux que faire part
                 de mon regret devant cette occasion manquée.

                                                                                           444




7 CIJ1077.indb 885                                                                                18/04/16 08:54

                        application de convention génocide (op. ind. bhandari)            444

                                                Conclusion

                    54. Pour les motifs que j’ai expliqués dans le détail ci-dessus, alors que
                 je partage la conviction de la majorité selon laquelle le demandeur ne s’est
                 pas acquitté de la charge de la preuve qui lui incombait en ce qui concerne
                 le deuxième point du dispositif du présent arrêt, je me suis senti obligé
                 d’exprimer mes nombreuses (et parfois vives) objections à la manière dont
                 la majorité a traité la question de l’intention génocidaire eu égard aux
                 arguments avancés par la Croatie. Compte tenu du peu d’enthousiasme
                 que j’éprouve envers ce même point du dispositif, lequel est fondé princi-
                 palement sur des considérations relevant de l’administration de la preuve,
                 je préfère me tenir à distance, en tant que juriste, de nombreux aspects du
                 raisonnement appliqué dans l’arrêt jusqu’à aboutir à la conclusion y figu-
                 rant. Plus troublant encore est peut‑être le fait que ce qui précède consti-
                 tue non pas un exposé exhaustif de l’insatisfaction que suscite en moi
                 l’analyse du dolus specialis propre au génocide, mais simplement un
                 aperçu de certaines de mes principales préoccupations.

                                                              (Signé) Dalveer Bhandari.




                                                                                          445




7 CIJ1077.indb 887                                                                               18/04/16 08:54

